Exhibit 10.36

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

November 30, 2017

among

WATERS CORPORATION,

the Lenders party hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC SECURITIES (USA) INC.,

CITIZENS BANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DNB MARKETS, INC.

TD Bank, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC SECURITIES (USA) INC.,

and

CITIZENS BANK, N.A.,

as Joint Bookrunners

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

and

CITIZENS BANK, N.A.,

as Syndication Agents

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DNB BANK ASA, NEW YORK BRANCH

TD Bank, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

and

BARCLAYS BANK PLC,

KEYBANK NATIONAL ASSOCIATION,

SUNTRUST BANK,

THE HUNTINGTON NATIONAL BANK,

BRANCH BANKING AND TRUST COMPANY,

and

PNC BANK, NATIONAL ASSOCIATION,

as Senior Managing Agents

 

 

 

[CSM Ref. No. 6701-450]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions  

Section 1.01.

 

Defined Terms

     1  

Section 1.02.

 

Classification of Loans and Borrowings

     24  

Section 1.03.

 

Terms Generally

     24  

Section 1.04.

 

Accounting Terms; GAAP

     24  

Section 1.05.

 

Exchange Rates

     25   ARTICLE II   The Credits  

Section 2.01.

 

Commitments

     26  

Section 2.02.

 

Loans and Borrowings

     26  

Section 2.03.

 

Notice of Borrowings

     27  

Section 2.04.

 

Letters of Credit

     28  

Section 2.05.

 

Funding of Borrowings

     33  

Section 2.06.

 

Repayment of Borrowings; Evidence of Debt

     34  

Section 2.07.

 

Interest Elections

     34  

Section 2.08.

 

Termination and Reduction of Commitments

     36  

Section 2.09.

 

Incremental Commitments

     36  

Section 2.10.

 

Prepayment of Loans

     39  

Section 2.11.

 

Fees

     40  

Section 2.12.

 

Interest

     41  

Section 2.13.

 

Alternate Rate of Interest

     42  

Section 2.14.

 

Increased Costs

     43  

Section 2.15.

 

Break Funding Payments

     45  

Section 2.16.

 

Taxes

     45  

Section 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     49  

Section 2.18.

 

Mitigation Obligations; Replacement of Lenders

     51  

Section 2.19.

 

Defaulting Lenders

     52  

Section 2.20.

 

Loan Modification Offers

     53   ARTICLE III   Representations and Warranties  

Section 3.01.

 

Corporate Existence and Standing

     54  

Section 3.02.

 

Authorization; No Violation

     55  

Section 3.03.

 

Governmental Consents

     55  

Section 3.04.

 

Validity

     55  



--------------------------------------------------------------------------------

Section 3.05.

 

Use of Proceeds

     55  

Section 3.06.

 

Litigation

     55  

Section 3.07.

 

Financial Statements; No Material Adverse Change

     55  

Section 3.08.

 

Investment Company Act

     56  

Section 3.09.

 

Taxes

     56  

Section 3.10.

 

ERISA

     56  

Section 3.11.

 

Regulation U

     56  

Section 3.12.

 

Environmental Matters

     56  

Section 3.13.

 

Disclosure

     56  

Section 3.14.

 

Subsidiary Guarantors

     57  

Section 3.15.

 

Anti-Corruption Laws and Sanctions

     57  

Section 3.16.

 

EEA Financial Institutions

     57   ARTICLE IV   Conditions  

Section 4.01.

 

Effective Date

     57  

Section 4.02.

 

Each Credit Event

     59   ARTICLE V   Affirmative Covenants  

Section 5.01.

 

Payment of Taxes, Etc

     59  

Section 5.02.

 

Preservation of Existence, Etc

     59  

Section 5.03.

 

Compliance with Laws, Etc

     60  

Section 5.04.

 

Keeping of Books

     60  

Section 5.05.

 

Inspection

     60  

Section 5.06.

 

Reporting Requirements

     60  

Section 5.07.

 

Use of Proceeds and Letters of Credit

     62  

Section 5.08.

 

Guarantee Requirement

     62   ARTICLE VI   Negative Covenants  

Section 6.01.

 

Subsidiary Debt

     63  

Section 6.02.

 

Liens Securing Debt

     63  

Section 6.03.

 

Sale and Leaseback Transactions

     63  

Section 6.04.

 

Merger, Consolidation, Etc

     64  

Section 6.05.

 

Change in Business

     65  

Section 6.06.

 

Certain Restrictive Agreements

     65  

Section 6.07.

 

Leverage Ratio

     65  

Section 6.08.

 

Interest Coverage Ratio

     65  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent

 

ARTICLE IX

 

Miscellaneous

 

 



 



 



 



 



 



Section 9.01.

 

Notices

     71  

Section 9.02.

 

Waivers; Amendments

     72  

Section 9.03.

 

Expenses; Indemnity; Damage Waiver

     73  

Section 9.04.

 

Successors and Assigns

     75  

Section 9.05.

 

Survival

     78  

Section 9.06.

 

Counterparts; Integration; Effectiveness

     78  

Section 9.07.

 

Severability

     79  

Section 9.08.

 

Right of Setoff

     79  

Section 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     79  

Section 9.10.

 

WAIVER OF JURY TRIAL

     80  

Section 9.11.

 

Headings

     80  

Section 9.12.

 

Confidentiality

     80  

Section 9.13.

 

Conversion of Currencies

     81  

Section 9.14.

 

Release of Subsidiary Guarantors

     82  

Section 9.15.

 

USA PATRIOT Act

     82  

Section 9.16.

 

No Fiduciary Relationship

     82  

Section 9.17.

 

Non-Public Information

     82  

Section 9.18.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     83  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01

  

—

  

Subsidiary Guarantors

Schedule 2.01

  

—

  

Lenders and Commitments

Schedule 2.04    —    Existing Letters of Credit Schedule 2.17    —    Payment
Instructions

EXHIBITS:

 

Exhibit A

  

—

  

Form of Assignment and Assumption

Exhibit B

  

—

  

Form of Subsidiary Guarantee Agreement

Exhibit C-1

  

—

  

Form of Opinion of Counsel for the Company

Exhibit C-2

  

—

  

Form of Opinion of General Counsel of the Company

Exhibit D

  

—

  

Form of Promissory Note

Exhibit E

  

—

  

Form of U.S. Tax Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 30, 2017, among WATERS CORPORATION, a
Delaware corporation (the “Company”), the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

The Company has requested the Lenders (such term and each other capitalized term
used and not otherwise defined herein having the meaning assigned to it in
Section 1.01) to extend credit in the form of (a) Term Loans to the Company in
US Dollars in an aggregate principal amount of $300,000,000 and (b) Revolving
Commitments under which the Company may obtain Loans in US Dollars or Euro in an
aggregate principal amount at any time outstanding that will not result in
aggregate Revolving Exposures exceeding $1,500,000,000. The proceeds of
Borrowings are to be used for general corporate purposes of the Company and its
subsidiaries, including repayment of amounts outstanding under the Existing
Credit Agreement, payment of indebtedness, financing of acquisitions, payment of
fees and expenses in connection with the credit facilities established hereby,
repurchases of equity securities of the Company and working capital.

The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lender” has the meaning set forth in Section 2.20(a).

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents and its successors in
such capacity as provided in Article VIII. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of JPMCB
through which JPMCB shall perform any of its obligations in such capacity
hereunder.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning set forth in Section 2.20(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Lenders.

“Agreement” means this Credit Agreement, as amended from time to time in
accordance with the terms hereof.

“Agreement Currency” has the meaning assigned to such term in Section 9.13(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% per annum and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the applicable Reuters screen page (currently
page LIBOR01) displaying interest rates for dollar deposits in the London
interbank market at approximately 11:00 a.m., London time, on such day for
deposits in dollars with a maturity of one month; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.13, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations applicable to the Company or any
of its Subsidiaries from time to time concerning or relating to bribery or
corruption.

“Applicable Creditor” has the meaning assigned to such term in Section 9.13(b).

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment at such time. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Loan of any Type or
the facility fees payable hereunder, as the case may be, the applicable rate per
annum set forth under the appropriate caption in the table below, based upon the
Leverage Ratio as of the most recent determination date:

 

Category

  

Leverage

Ratio

   Facility
Fee (basis
points per
annum)      LIBOR and
EURIBOR
Spread (basis
points per
annum)     ABR Spread
(basis points
per annum)   Category 1    < 1.00      7.5        80.0       0.0   Category 2   
> 1.00 and < 1.75      10.0        90.0       0.0   Category 3    > 1.75 and <
2.50      15.0        95.0       0.0   Category 4    > 2.50 and < 3.25      20.0
       105.0       5.0   Category 5    > 3.25      25.0        112.5       12.5
 

The Leverage Ratio used on any date to determine the Applicable Rate shall be
that in effect at the end of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.06(a) or (b) (or,
prior to the first delivery of such financial statements, at September 30,
2017); provided that if any financial statements required to have been delivered
under Section 5.06(a) or (b) shall not at any time have been delivered, the
Applicable Rate shall, until such financial statements shall have been
delivered, be determined by reference to Category 5 in the table above.

“Arrangers” means JPMCB, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
HSBC Securities (USA) Inc., Citizens Bank, N.A., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., DNB Bank ASA, New York Branch, TD Bank, N.A. and U.S. Bank National
Association, in their capacities as the joint lead arrangers for the credit
facility established hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Bookrunners” means JPMCB, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
HSBC Securities (USA) Inc. and Citizens Bank, N.A. in their capacities as the
joint bookrunners for the credit facility established hereunder.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of LIBOR Loans and EURIBOR Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in Euro,
€5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in Euro,
€1,000,000.

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03.

 

4



--------------------------------------------------------------------------------

“British Pounds Sterling” means the lawful currency of the United Kingdom.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in US Dollars in the London interbank market, (b) when used
in connection with a EURIBOR Loan, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in Euro and (c) when used in connection with a Letter of Credit
denominated in US Dollars or a Designated Foreign Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in US Dollars or the applicable Designated Foreign Currency in the
principal financial center in the applicable country of such currency.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Company or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were not (i) directors of the Company on the date hereof
or (ii) nominated, appointed or approved prior to their election, by the board
of directors of the Company.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank or by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company with any request, rule, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules guidelines or
directives concerning capital adequacy and liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor similar authority) or the United States
financial regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, whether enacted, adopted,
promulgated or issued before or after the date of this Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans or loans of any new Class established pursuant to Section 2.09 and (b) any
Commitment, refers to whether such Commitment is a Term Commitment, a Revolving
Commitment or a commitment of any new Class established pursuant to
Section 2.09.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Term Commitment or a Revolving Commitment.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated October, 2017, distributed to the Lenders, together with the
appendices thereto.

“Consolidated Debt” means all Debt of the Company and the Subsidiaries,
determined on a consolidated basis.

“Consolidated EBITDA” means, for any period, the consolidated net income (loss)
of the Company and the Subsidiaries for such period plus, to the extent deducted
in computing such consolidated net income for such period, the sum (without
duplication) of (a) Consolidated Interest Expense, (b) consolidated income tax
expense, (c) depreciation and amortization expense, (d) stock-based employee
compensation expense related to any grant of stock options or restricted stock
to the extent deducted from such consolidated net income for such period
pursuant to Financial Accounting Standards Board Accounting Standards
Codification No. 718 (Compensation – Stock Compensation) and (e) extraordinary
or non-recurring non-cash expenses or losses, minus, to the extent added in
computing such consolidated net income for such period, extraordinary gains, all
determined on a consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and the consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding deferred financing
fees.

“Consolidated Net Tangible Assets” means the total amount of assets that would
be included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Company and the
consolidated Subsidiaries and all Intangible Assets.

“Consolidated Total Assets” means the total amount of assets that would be
included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, the Issuing Banks and each other
Lender.

“Debt” means, with respect to any Person and without duplication, all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, all accrued or contingent obligations in respect
of letters of credit, all capitalized lease obligations, all indebtedness of
others secured by assets of the Company or a Subsidiary, all guarantees of Debt
of others (but excluding guarantees issued for customer advance payments) and
all obligations under Hedging Agreements. For the avoidance of doubt, “Debt”
shall not include (i) pension liabilities under any employee pension benefit
plan and (ii) tender bid bonds, customer performance guarantees and similar
suretyship obligations issued in the ordinary course of business that are not
letters of credit and which, in each case, do not constitute a guarantee of any
Debt of others.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or (iii) to pay to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance reasonably satisfactory to it and
the Administrative Agent, (d) has (i) become the subject of a Bankruptcy Event
or a Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (e) has a direct or
indirect parent company that has (i) become the subject of a Bankruptcy Event or
a Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or

 

7



--------------------------------------------------------------------------------

similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that (A) a Revolving Lender shall not be a Defaulting
Lender under clause (e) above unless (1) such Lender shall have been requested,
and shall have failed for five Business Days after such request, to provide cash
collateral or make other arrangements satisfactory to the Company, the
Administrative Agent or the Issuing Banks to ensure the performance of its
obligations hereunder and (2) any one or more of the Company, the Administrative
Agent or any Issuing Bank shall have notified the others and such Lender that
such Lender is a Defaulting Lender and (B) a Revolving Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Revolving Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Designated Foreign Currency” means Euro, British Pounds Sterling, Japanese Yen
or any other currency (other than US Dollars) approved in writing by each
Issuing Bank and the Administrative Agent, so long as such other currency is
freely traded and convertible into US Dollars in the London or other offshore
interbank market for such currency and a US Dollar Equivalent thereof can be
calculated.

“Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Barclays
Bank PLC, DNB Bank ASA, New York Branch, TD Bank, N.A. and U.S. Bank National
Association, in their capacities as the documentation agents with respect to the
credit facility established hereto.

“Domestic Subsidiary” means any Subsidiary that is incorporated under the laws
of the United States or its territories or possessions.

“EEA Financial Institution” means (a) any credit or financial institution
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any institution established in an EEA Member Country that is a subsidiary of
an institution described in clause (a) or (b) of this definition and is subject
to consolidated supervision with its parent.

“EEA Member Country” means (a) any member state of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

8



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standards defined in Section 412 of the Code or
Section 302 of ERISA, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Company or any member of an ERISA Group of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by the Company or any member of the ERISA Group from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Company or any member of the ERISA Group of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan or (g) the
receipt by the Company or any member of the ERISA Group of any notice, or the
receipt by any Multiemployer Plan from the Company or any member of the ERISA
Group of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Company, are treated as a single employer under Section 414 of
the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

 

9



--------------------------------------------------------------------------------

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Designated Foreign Currency, the rate at which such Designated
Foreign Currency may be exchanged into US Dollars on such day determined by
using the rate of exchange for the purchase of the US Dollars with such
Designated Foreign Currency in the London foreign exchange market at or about
11:00 a.m. London time on such day as displayed by ICE Data Services as the “ask
price”, or as displayed on such other information service which publishes that
rate of exchange from time to time in place of ICE Data Services (or if such
service ceases to be available, the equivalent of such amount in US Dollars
determined in such manner as the Company and the Administrative Agent shall
agree or, in the absence of such agreement, by the Administrative Agent using
any method of determination it deems appropriate in its discretion).

“Excluded Subsidiary” means at any time (a) any Foreign Subsidiary, (b) any
subsidiary of a Foreign Subsidiary, (c) any Domestic Subsidiary that is a
disregarded entity for United States Federal income tax purposes substantially
all of the assets of which consist of equity interests in one or more Foreign
Subsidiaries, (d) any Subsidiary that is prohibited or restricted by applicable
law from providing a guarantee of the Obligations or if such guarantee would
require governmental (including regulatory) consent, approval, license or
authorization, (e) any special purpose securitization vehicle (or similar
entity), (f) any Subsidiary that is a not-for-profit organization, (g) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Company), the cost
or other consequences (including any adverse tax consequences) of providing the
Subsidiary Guarantee Agreement shall be excessive in view of the benefits to be
obtained by the Lenders therefrom and (h) any other Subsidiaries acquired or
organized after the Effective Date that, together with their own subsidiaries on
a combined consolidated basis, shall not, individually or in the aggregate for
all such Subsidiaries under this clause (h), have accounted for more than 5% of
Consolidated Total Assets or more than 5% of the consolidated total revenues of
the Company and the Subsidiaries at the end of, or for the period of four fiscal
quarters ended with, the most recent fiscal quarter of the Company for which
financial statements shall have been delivered pursuant to Section 5.06(a) or
(b) (or, prior to the delivery of any such financial statements, at the end of
or for the period of four fiscal quarters ended September 30, 2017).

“Excluded Taxes” means, with respect to any Lender or Issuing Bank, (a) income
taxes imposed on (or measured by) its net income and franchise taxes imposed in
lieu of net income taxes, in each case imposed by the United States of America
(or any

 

10



--------------------------------------------------------------------------------

political subdivision thereof), or by the jurisdiction (or any political
subdivision thereof) under which such recipient is organized or in which its
principal office or any lending office from which it makes Loans or issues
Letters of Credit hereunder is located, or by reason of any present or former
connection between such Lender or Issuing Bank, as the case may be, and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Lender or Issuing Bank, as the case may be,
having executed, delivered, become a party to or performed its obligations or
received a payment under, engaged in any other transaction pursuant to, or
enforced, any Loan Document, or sold or assigned an interest in any Loan
Document), (b) any branch profit taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause
(a) above, (c) any withholding tax that is imposed by the United States of
America (or any political subdivision thereof) on payments by the Company from
an office within such jurisdiction to the extent such tax is in effect and would
apply as of the date such Lender becomes a party to this Agreement or relates to
payments received by a new lending office designated by such Lender and is in
effect and would apply at the time such lending office is designated, (d) any
withholding tax that is attributable to such Lender’s failure to timely comply
with Section 2.16(f) or (e) any taxes imposed under FATCA, except, in the case
of clause (c) above, to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Company with respect to such
withholding tax pursuant to Section 2.16(a).

“Existing Credit Agreement” means the Credit Agreement dated as of June 25,
2013, and amended as of April 23, 2015, among the Company, the lenders from time
to time party thereto and JPMCB, as administrative agent.

“Existing Letters of Credit” means the outstanding letters of credit set forth
on Schedule 2.04.

“Exposure” means, with respect to any Lender, such Lender’s Term Loan Exposure
and Revolving Exposure.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto and any law, regulation, or other official guidance
enacted in a non-U.S. jurisdiction relating to such an intergovernmental
agreement, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

 

11



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

“Guarantee Requirement” means, at any time, that the Subsidiary Guarantee
Agreement (or a supplement referred to in Section 16 thereof) shall have been
executed by each Subsidiary (other than any Excluded Subsidiary) existing at
such time, shall have been delivered to the Administrative Agent and shall be in
full force and effect; provided, however, that in the case of a Subsidiary that
becomes subject to the Guarantee Requirement after the Effective Date, the
Guarantee Requirement shall be satisfied with respect to such Subsidiary if a
supplement to the Subsidiary Guarantee Agreement is executed by such Subsidiary,
delivered to the Administrative Agent and in full force and effect no later than
(a) 30 days after the date on which such Subsidiary becomes subject to the
Guarantee Requirement or (b) such other date as the Administrative Agent may
reasonably determine, but in any case no later than 60 days after the date on
which such Subsidiary becomes subject to the Guarantee Requirement.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement. The “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Commitment Agreement” means an incremental commitment agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments or Incremental Revolving Commitments
and effecting such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.09.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

 

12



--------------------------------------------------------------------------------

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Commitment Agreement and Section 2.09, to make Revolving Loans pursuant to
Section 2.01(b) and acquire participations in Letters of Credit pursuant to
Section 2.04(d), expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Exposure under such Incremental Commitment
Agreement.

“Incremental Revolving Commitment Effective Date” has the meaning assigned to
such term in Section 2.09(c).

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Commitment
Agreement and Section 2.09, to make Incremental Term Loans, expressed as an
amount representing the maximum aggregate amount of Incremental Term Loans to be
made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 2.09.

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes and (b) Other
Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Loans” has the meaning assigned to such term in Section 2.09(c).

“Intangible Assets” means all assets of the Company and the consolidated
Subsidiaries that would be treated as intangibles in conformity with GAAP on a
consolidated balance sheet of the Company and the consolidated Subsidiaries.

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan
or EURIBOR Loan, the last day of the Interest Period applicable to the Borrowing

 

13



--------------------------------------------------------------------------------

of which such Loan is a part and, in the case of a LIBOR Borrowing or EURIBOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or, if available from each applicable Lender, 12 months
thereafter), as the Company may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made, and thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Interpolated Screen Rate” means, with respect to any LIBOR Loan or any EURIBOR
Loan, in each case for any Interest Period, a rate per annum which results from
interpolating on a linear basis between: (a) the applicable Screen Rate for the
longest maturity for which a Screen Rate is available that is shorter than such
Interest Period and (b) the applicable Screen Rate for the shortest maturity for
which a Screen Rate is available that is longer than such Interest Period, in
each case as of the Specified Time on the Quotation Day.

“Issuing Bank” means each of JPMCB, Bank of America, N.A., HSBC Bank, USA,
National Association and Citizens Bank, N.A., and any other Lenders (or any
Affiliates of Lenders) that shall have become Issuing Banks hereunder as
provided in Section 2.04(i) (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.04(i)), each in its capacity as the
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Japanese Yen” means the lawful currency of Japan.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 9.13(b).

“LC Commitment” means (a) in the case of each Issuing Bank that is a party
hereto in such capacity as of the Effective Date, US$12,500,000 and (b) in the
case of any other Issuing Bank, such amount as such Issuing Bank and the Company
may agree.

 

14



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank in respect of a Letter
of Credit.

“LC Exposure” means at any time the sum of (a) the aggregate US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time and (b) the aggregate US Dollar Equivalents of the amounts of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Company
or the applicable Subsidiary at such time. The LC Exposure of any Revolving
Lender at any time shall be such Revolving Lender’s Applicable Percentage of the
aggregate LC Exposure.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
provided in Section 2.09, other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means an Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement on behalf of Lenders holding Revolving
Commitments.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Debt at such
time to (b) Consolidated EBITDA for the most recent period of four consecutive
fiscal quarters of the Company ended at or prior to such time; provided, that in
the event any Material Acquisition shall have been completed during such period
of four consecutive fiscal quarters, the Leverage Ratio shall be computed giving
pro forma effect to such Material Acquisition (and to any related incurrence or
repayment of Debt) as if it had been completed at the beginning of such period.

“Leverage Ratio Increase Election” has the meaning assigned to such term in
Section 6.07.

“Leverage Ratio Increase Period” has the meaning assigned to such term in
Section 6.07.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

15



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, each
Incremental Commitment Agreement, each promissory note delivered pursuant to
this Agreement and each Loan Modification Agreement.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.20.

“Loan Modification Offer” has the meaning set forth in Section 2.20(a).

“Loan Parties” means the Company and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time and (b) with respect to a
Loan or Borrowing denominated in Euro or any other Designated Foreign Currency,
London time.

“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.

“Material Acquisition” means (a) the acquisition by the Company or a Subsidiary
of assets of or an interest in another Person or (b) the merger or consolidation
of the Company with another corporation; provided that, in each case, the
aggregate consideration therefor involves cash in the amount of $400,000,000 or
more.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole or (b) a material adverse effect on the validity or
enforceability of any one or more provisions of any of the Loan Documents that,
taken as a whole, are material.

“Material Debt” means Consolidated Debt in an aggregate principal amount of
$30,000,000 or more.

“Material Subsidiary” means each Subsidiary of the Company, other than
Subsidiaries designated by the Company from time to time that in the aggregate
do not account for more than 15% of the consolidated revenues of the Company and
its Subsidiaries for the period of four fiscal quarters most recently ended or
more than 15% of the consolidated assets of the Company and its Subsidiaries at
the end of such period.

“Maturity Date” means November 30, 2022.

 

16



--------------------------------------------------------------------------------

“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act of 1933 and the Securities Exchange Act of 1934.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-US Lender” means a Lender that is not a US Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, on the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it in a manner consistent with prevailing market practice
for syndicated loans; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Company, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (b) each payment required to be
made by the Company under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties under this
Agreement and the other Loan Documents.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document,
except such taxes, charges or levies incurred by reason of a voluntary sale or
assignment (other than an assignment made pursuant to Section 2.18(b)) of an
interest in a Loan Document not effected following the occurrence and during the
continuance of an Event of Default.

 

17



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.20, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) an adjustment to the Applicable Rate with respect to the Loans and/or
Commitments of the Accepting Lenders and/or (b) an adjustment to the fees
payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum standards under Section 412 of the
Internal Revenue Code and is either (a) maintained by a member of the ERISA
Group for employees of a member of the ERISA Group or (b) maintained pursuant to
a collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Platform” has the meaning set forth in Section 9.17(b).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

18



--------------------------------------------------------------------------------

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Quotation Day” means, in respect of (a) the determination of the LIBO Rate for
any Interest Period, the day that is two Business Days prior to the first day of
such Interest Period and (b) the determination of the EURIBO Rate for any
Interest Period, the day which is two Target Operating Days prior to the first
day of such Interest Period; in each case unless market practice changes for
loans in the applicable currency priced by reference to rates quoted in the
Relevant Interbank Market, in which case the Quotation Day for such currency
shall be determined by the Administrative Agent (in consultation with the
Company) in accordance with market practice for such loans priced by reference
to rates quoted in the relevant interbank market (and if quotations would
normally be given by leading banks for such loans priced by reference to rates
quoted in the relevant interbank market on more than one day, the Quotation Day
shall be the last of those days).

“Register” has the meaning set forth in Section 9.04(c).

“Reimbursement Obligation” has the meaning set forth in Section 9.02(b).

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, trustees,
employees, trustees, agents and advisors of such Person and such Person’s
Affiliates.

“Relevant Interbank Market” means (a) with respect to US Dollars, the London
interbank market and (b) with respect to Euro, the European interbank market.

“Required Lenders” means, at any time, Lenders having aggregate Term Loans,
Revolving Exposures and unused Commitments representing more than 50% of the sum
of the total Term Loans, Revolving Exposures and unused Commitments at such
time.

“Responsible Officer” of any Person, means the chief executive officer, the
chief financial officer, the principal accounting officer, the treasurer or the
controller of such Person, and any other officer of such Person with
responsibility for the administration of the obligations of such Person under
this Agreement.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

19



--------------------------------------------------------------------------------

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans pursuant to
Section 2.01(b) and acquire participations in Letters of Credit pursuant to
Section 2.04(d), expressed as an amount representing the maximum aggregate
amount of such Revolving Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased pursuant to Section 2.09 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Revolving Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or the Incremental Commitment
Agreement pursuant to which such Revolving Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate amount of the Revolving
Commitments on the date hereof is $1,500,000,000.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum at such time, without duplication, of (a) such Revolving Lender’s
Applicable Percentage of the sum of the US Dollar Equivalents of the principal
amounts of the outstanding Revolving Loans and (b) the aggregate amount of such
Revolving Lender’s LC Exposure.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a Loan made by a Lender pursuant to Section 2.01(b). Each
Revolving Loan shall be shall be denominated in US Dollars or Euro and shall be
a LIBOR Loan, a EURIBOR Loan or an ABR Loan.

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of Sanctions that are applicable to transactions
with such country or Persons operating, organized or resident therein generally,
and not merely to transactions with specifically designated Persons or
industries therein (at the date of this Agreement, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized, located or resident in a Sanctioned Country
or (c) any Person known to the Company to be controlled by any Person or Persons
described in the foregoing clauses (a) and (b).

 

20



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently Reuters Screen Page LIBOR01 or LIBOR02) (or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) and (b) in respect of the EURIBO Rate for any Interest
Period, the rate per annum determined by the Banking Federation of the European
Union for such Interest Period as set forth on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion). If no
Screen Rate shall be available for a particular Interest Period but Screen Rates
shall be available for maturities both longer and shorter than such Interest
Period, then the Screen Rate for such Interest Period shall be the Interpolated
Screen Rate. Notwithstanding the foregoing, if the Screen Rate, determined as
provided above, would be less than zero, the Screen Rate shall for all purposes
of this Agreement be zero.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal to
which the Administrative Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors of the Federal Reserve System of the United States of America). Such
reserve percentages include, but are not limited to, those imposed pursuant to
such Regulation D. LIBOR Loans shall be deemed to constitute LIBOR funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.09(c).

 

21



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case directly or indirectly, capital stock or other equity interests having
ordinary voting power to elect a majority of the members of the board of
directors of such corporation or other entity or having a majority interest in
the capital or profits of such corporation or other entity.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit B, and all supplements thereto made by the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders.

“Subsidiary Guarantors” means each Person listed on Schedule 1.01 and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person.

“Syndication Agents” means JPMCB, Bank of America, N.A., HSBC Bank USA, National
Association and Citizens Bank, N.A., in their capacities as the syndication
agents with respect to the credit facility established hereby.

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.

“Target Operating Day” means any day on which banks in London are open for
general banking business and is not (a) a Saturday or Sunday, (b) Christmas Day
or New Year’s Day or (c) any other day on which the TARGET is not operating (as
determined by the Administrative Agent).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowing” means a Borrowing comprised of Term Loans.

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans pursuant to Section 2.01(a), as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Term Lender’s Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Term Lender shall have assumed its Term Commitment, as
applicable. The aggregate amount of the Term Commitments on the date hereof is
$300,000,000.

“Term Lender” means a Lender with a Term Commitment.

 

22



--------------------------------------------------------------------------------

“Term Loan” means a Loan made by a Term Lender pursuant to Section 2.01(a).

“Term Loan Exposure” means, with respect to any Term Lender at any time, the
principal amount of such Lender’s outstanding Term Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the issuance of Letters of Credit
hereunder and the use of the proceeds of such Loans and such Letters of Credit.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the EURIBO Rate or the
Alternate Base Rate.

“Unfunded Liabilities” means, (a) in the case of a single-employer Plan which is
covered by Title IV of ERISA, the amount, if any, by which the present value of
all accumulated benefit obligations accrued to the date of determination under
such Plan exceeds the fair market value of all assets of such Plan allocable to
such benefits as of such date calculated in accordance with GAAP and based on
the assumptions used for financial reporting purposes under applicable
accounting and reporting standards and (b) in the case of a Multiemployer Plan,
the Withdrawal Liability of the Company and the Subsidiaries calculated as set
forth in Title IV of ERISA.

“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109-177 (signed into law March 9, 2009).

“US Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect under the provisions of such Section.

“US Dollars” or “$” means the lawful money of the United States of America.

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

23



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, law, instrument or other document herein shall be construed as
referring to such agreement, law, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder” and
words of similar import shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the parties hereto shall negotiate in
good faith to amend this Agreement to eliminate the effect of such change on the
operation of such provision and until such provision shall have been amended or
such notice withdrawn, such provision shall be interpreted on the

 

24



--------------------------------------------------------------------------------

basis of GAAP as in effect and applied immediately before such change shall have
become effective. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made,
(A) without giving effect to (x) any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Accounting
Standards Codification having a similar result or effect) (and related
interpretations) to value any Debt at “fair value”, as defined therein, or
(y) any other accounting principle that results in any Debt being reflected on a
balance sheet at an amount less than the stated principal amount thereof (or, in
the case of Debt issued at a discount (other than an underwriting discount) to
stated principal amount, the issue price thereof plus accreted discount), (B)
without giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) (and related interpretations) to value any such Debt
in a reduced or bifurcated manner as described therein, and such Debt shall at
all times be valued at the full stated principal amount thereof, and (C) without
giving effect to any change in accounting for leases pursuant to GAAP resulting
from the implementation of Financial Accounting Standards Board ASU No. 2016-02,
Leases (Topic 842), to the extent such adoption would require treating any lease
(or similar arrangement conveying the right to use) as a capital lease where
such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015.

Section 1.05. Exchange Rates. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in a currency other than US
Dollars as of the date of the commencement of the initial Interest Period
therefor and as of the date of the commencement of each subsequent Interest
Period therefor, in each case using the Exchange Rate for such currency in
relation to US Dollars in effect on the date that is three Business Days prior
to the date on which the applicable Interest Period shall commence, and each
such amount shall, except as provided in the last two sentences of this Section,
be the US Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this sentence. The Administrative Agent shall
determine the US Dollar Equivalent of any Letter of Credit denominated in a
currency other than US Dollars as of the date such Letter of Credit is issued,
amended to increase its face amount, extended or renewed and as of the last
Business Day of each subsequent calendar quarter, in each case using the
Exchange Rate for such currency in relation to US Dollars in effect on the date
that is three Business Days prior to the date on which such Letter of Credit is
issued, amended to increase its face amount, extended or renewed and as of the
last Business Day of such subsequent calendar quarter, as the case may be, and
each such amount shall, except as provided in the last two sentences of this
Section, be the US Dollar Equivalent of such Letter of Credit until the next
required calculation thereof pursuant to this sentence. Notwithstanding the
foregoing, for purposes of any determination under Article V, Article VI (other
than Sections 6.07 and 6.08) or any determination under any other provision of
this Agreement expressly requiring the use of a current exchange rate, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than US Dollars shall be translated into US Dollars at currency
exchange rates in effect on the date of such determination. For purposes of
Sections 6.07 and 6.08, amounts in currencies other than US Dollars shall be
translated into US Dollars at the currency exchange rates used in preparing the
Company’s annual and quarterly financial statements.

 

25



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Term Lender agrees to make a Term Loan to the Company in US Dollars
on the Effective Date in a principal amount equal to its Term Commitment.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to the Company from time to time during the
Revolving Availability Period in US Dollars or Euro in an aggregate principal
amount at any time outstanding that will not result in (i) the Revolving
Exposure of any Lender exceeding its Revolving Commitment or (ii) the Aggregate
Revolving Exposure exceeding the aggregate amount of the Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Revolving Loans.

Section 2.02. Loans and Borrowings. (a) Each Term Loan shall be made as part of
a Borrowing consisting of Term Loans of the same Type made by the Term Lenders
ratably in accordance with their respective Term Commitments. Each Revolving
Loan shall be made as part of a Borrowing consisting of Revolving Loans of the
same Type made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required hereunder.

(b) Subject to Section 2.13, (i) each Term Borrowing shall be comprised entirely
of LIBOR Loans or ABR Loans as the Company may request in accordance herewith
and (ii) each Revolving Borrowing shall be comprised entirely of (A) in the case
of Loans denominated in US Dollars, LIBOR Loans or ABR Loans as the Company may
request in accordance herewith, and (B) in the case of Loans denominated in
Euro, EURIBOR Loans. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.13, 2.14, 2.15 and 2.16
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Company
to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR

 

26



--------------------------------------------------------------------------------

Revolving Borrowing may be made in an aggregate amount that is equal to the
aggregate available Revolving Commitments. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 12 LIBOR and EURIBOR Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Notice of Borrowings. To request a Borrowing, the Company shall
notify the Administrative Agent of such request in writing, by facsimile or
other electronic communication, or, except in the case of a Borrowing
denominated in Euro, by telephone (a) in the case of a LIBOR Borrowing or a
EURIBOR Borrowing, not later than 12:00 noon, Local Time, three Business Days
before the date of the proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., Local Time, on the Business Day of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable, and, in
the case of a telephonic request, shall be confirmed promptly by hand delivery,
facsimile or other electronic communication to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Company. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Term Borrowing or Revolving
Borrowing;

(ii) the currency and aggregate principal amount of the requested Borrowing;

(iii) the date of the requested Borrowing, which shall be a Business Day;

(iv) the Type of the requested Borrowing;

(v) in the case of a LIBOR Borrowing or EURIBOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(vi) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no currency is specified with respect to any requested Revolving Borrowing,
then the Company shall be deemed to have selected US Dollars. If no election as
to the Type of a Borrowing denominated in US Dollars is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested LIBOR Borrowing or EURIBOR Borrowing,
then the Company shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
that will make a Loan as part of the requested Borrowing of the details thereof
and of the amount of the Loan to be made by such Lender as part of the requested
Borrowing.

 

27



--------------------------------------------------------------------------------

Section 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance (or the
amendment, renewal or extension) of Letters of Credit denominated in US Dollars
or any Designated Foreign Currency, in any case in a form and on terms
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. In the event of any inconsistency between this Agreement and any form of
letter of credit application or other agreement submitted by the Company to, or
entered into by the Company with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. A Letter of
Credit issued by an Issuing Bank will only be of a type approved for issuance
hereunder by such Issuing Bank. The Existing Letters of Credit will, for all
purposes of this Agreement, be deemed to have been issued hereunder on the
Effective Date and will, for all purposes of this Agreement, constitute Letters
of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall deliver by hand
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to an Issuing Bank and the
Administrative Agent (at least four Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the currency and amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the Issuing Bank to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Company also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure will not exceed
$50,000,000, (ii) the portion of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank will not exceed the LC Commitment of such
Issuing Bank, (iii) the Revolving Exposure of any Lender will not exceed its
Revolving Commitment and (iv) the Aggregate Revolving Exposure will not exceed
the aggregate amount of the Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, that any Letter of
Credit with a one-year tenor may provide for renewal thereof under procedures
satisfactory to the applicable Issuing Bank for additional one-year periods
(which shall in no event extend beyond the date referred to in clause
(ii) above).

 

28



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, in US Dollars such Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section or
of any reimbursement payment required to be refunded to the Company for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default, the reduction or
termination of the Revolving Commitments or any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender further acknowledges and agrees
that, in issuing, amending, renewing or extending any Letter of Credit, the
applicable Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Company
deemed made pursuant to Section 2.04(b) or 4.02.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Issuing Bank in the currency of such LC Disbursement an amount
equal to such LC Disbursement, not later than 1:00 p.m., New York City time, on
the date that such LC Disbursement is made, if the Company shall have received
notice of such LC Disbursement prior to 11:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 1:00 p.m., New York City time, on (A) the
Business Day that the Company receives such notice, if such notice is received
prior to 11:00 a.m., New York City time, on the day of receipt or (B) the
Business Day immediately following the day that the Company receives such
notice, if such notice is not received prior to such time on the day of receipt.
If the Company fails to make such payment when due then, upon notice from the
Issuing Bank to the Company and the Administrative Agent, (i) if the applicable
Letter of Credit is denominated in a Designated Foreign Currency, the Company’s
obligation to reimburse such LC Disbursement shall be converted into an
obligation in US Dollars in such amount as the Administrative Agent shall
determine would be required, based on current exchange rates, to enable it to
purchase an amount of such Designated Foreign

 

29



--------------------------------------------------------------------------------

Currency equal to the amount of such LC Disbursement and (ii) the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Company in respect thereof and such Revolving Lender’s
Applicable Percentage, thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent in US Dollars its
Applicable Percentage of the payment then due from the Company in the same
manner as provided in Section 2.05 with respect to Loans made by such Revolving
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Company pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the Company of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Company’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the stated
expiration date thereof or of the applicable Commitments or (v) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations
hereunder. None of the Administrative Agent, the Revolving Lenders or any
Issuing Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse an Issuing Bank from liability to the Company to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Company to
the extent permitted by applicable law)

 

30



--------------------------------------------------------------------------------

suffered by the Company that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by facsimile or
other electronic communication) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the Company
of its obligation to reimburse the Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at (i) in the case of
an LC Disbursement denominated in US Dollars (including any LC Disbursement
denominated in any Designated Foreign Currency that has been converted into an
obligation in US Dollars as provided in paragraph (e) of this Section), the rate
per annum then applicable to ABR Revolving Loans and (ii) in the case of an LC
Disbursement denominated in any Designated Foreign Currency prior to such
conversion into an obligation in US Dollars, the rate determined by the Issuing
Bank to represent its cost of funds plus the Applicable Rate at the time in
effect for LIBOR Borrowings or EURIBOR Borrowings; provided that, at all times
after the Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, Section 2.12(d) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment, and shall be payable on demand or, if no demand has been made, on
the date on which the Company reimburses the applicable LC Disbursement in full.

(i) Replacement of Issuing Banks. An Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall

 

31



--------------------------------------------------------------------------------

notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such successor and any previous Issuing Bank, or such successor and
all previous Issuing Banks, as the context shall require. After the replacement
of an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If the Revolving Commitments shall be terminated,
then on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposures representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in cash equal to the LC Exposure as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand
presentment, protest or other notice of any kind, all of which are expressly
waived by the Company, upon the occurrence of any Event of Default with respect
to the Company described in clause (g) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Company under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Company’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposures representing greater than 50% of the total LC Exposure) be applied to
satisfy other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to it within three Business Days after all Events
of Default have been cured or waived.

(k) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or

 

32



--------------------------------------------------------------------------------

extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the face amounts and currencies of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the aggregate amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank pays any draft drawn under a Letter of Credit, the
amount paid by it, (iii) on any Business Day on which the Company fails to
reimburse any LC Disbursement owed to such Issuing Bank on such day, the date of
such failure and the amount of such LC Disbursement and (iv) on any Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.

Section 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 11:00 a.m., Local Time
(or, in the case of an ABR Loan, such later time as shall be at least two hours
after the applicable Borrowing Request shall have been delivered), to the
account most recently designated by the Administrative Agent for such purpose
for Loans of such Class and currency by notice to the applicable Lenders. The
Administrative Agent will make such Loans available to the Company by promptly
crediting the amounts so received, in like funds, to an account of the Company
(i) in New York City or Boston, in the case of Loans denominated in US Dollars
and (ii) in London, in the case of Loans denominated in Euro; provided that
Revolving Loans made to finance the reimbursement of an LC Disbursement shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the rate reasonably determined by the Administrative Agent
to be the cost to it of funding such amount or (ii) in the case of the Company,
the interest rate applicable to the subject Loan. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Administrative Agent shall
return to the Company any amount (including interest) paid by the Company to the
Administrative Agent pursuant to this paragraph.

 

33



--------------------------------------------------------------------------------

Section 2.06. Repayment of Borrowings; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Administrative Agent for the accounts of
the applicable Lenders the then unpaid principal amount of each Revolving
Borrowing and Term Loan of the Company on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Company to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the accounts of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Company to repay the Loans in accordance
with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it to the Company be
evidenced by a promissory note, substantially in the form of Exhibit D hereto.
In such event, the Company shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by each such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing or EURIBOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the Company may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a LIBOR Borrowing or EURIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section
and on terms consistent with the other provisions of this Agreement; provided
that, for the avoidance of doubt, the Company may not convert a Borrowing
denominated in US Dollars to a Borrowing denominated in Euro, or a Borrowing
denominated in Euro to a Borrowing denominated in US Dollars. The Company may
elect different options with respect to different portions of an affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Revolving Borrowing.

 

34



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election in writing, by facsimile or other
electronic communication, or, except in the case of an election relating to a
Borrowing denominated in Euro, by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Company were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and, in the case of a telephonic request, shall be confirmed promptly by hand
delivery, facsimile or other electronic communication to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Company. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Company to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
LIBOR Loans or EURIBOR Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made or for the
currency of such Borrowing.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is to be a LIBOR Borrowing or EURIBOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing or EURIBOR
Borrowing but does not specify an Interest Period, then the Company shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender holding a Loan to which such
request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

35



--------------------------------------------------------------------------------

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing or EURIBOR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, such Borrowing shall (i) in
the case of a Borrowing denominated in US Dollars, be converted to an ABR
Borrowing and (ii) in the case of a Revolving Borrowing denominated in Euro,
become due and payable on the last day of such Interest Period.

Section 2.08. Termination and Reduction of Commitments. (a) The Term Commitment
shall terminate upon the earlier of the borrowing of the Term Loans and 5:00
p.m., New York City time, on the Effective Date. Unless previously terminated,
the Revolving Commitments shall terminate on the Maturity Date; provided that
all Commitments shall terminate at 5:00 p.m., New York City time, on
December 20, 2017, if the Effective Date shall not have occurred prior to such
time.

(b) The Company may at any time terminate, or from time to time reduce, without
premium or penalty, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum and (ii) the Company shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the applicable Lenders in accordance
with their respective Commitments of such Class.

Section 2.09. Incremental Commitments. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent (which shall promptly
deliver a copy to each of the Lenders), request that (i) Incremental Revolving
Commitments and/or (ii) Incremental Term Commitments be established, in each
case in an amount not less than $25,000,000; provided that the aggregate amount
of all Incremental Commitments established hereunder during the term of this
Agreement shall not exceed $200,000,000. Such notice shall set forth (i) the
amount of the Incremental Revolving Commitments or the Incremental Term
Commitments, as applicable, being requested and (ii) the date on which such
Incremental Revolving Commitments or Incremental Term Commitments, as
applicable, are requested to become effective (which

 

36



--------------------------------------------------------------------------------

shall be not fewer than 10 days or more than 30 days after the date of such
notice or such other date as shall be mutually agreed by the Administrative
Agent and the Company). Incremental Commitments may be provided by any Lender or
by one or more banks or other financial institutions identified by the Company;
provided that (A) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment or Incremental Term
Commitment and (B) any Person that the Company proposes to become an Incremental
Lender, if such Person is not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank (which approval shall not be
unreasonably withheld). The Company and each Incremental Lender shall execute
and deliver an Incremental Commitment Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Incremental
Commitment of such Incremental Lender and/or its status as a Lender hereunder.

(b) The terms and conditions of any Incremental Revolving Commitment and loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and the Revolving Loans and other extensions of
credit made thereunder, and shall be treated as a single Class with such
Revolving Commitments and Revolving Loans. The terms and conditions of any
Incremental Term Commitments and the Incremental Term Loans to be made
thereunder shall be, except as otherwise set forth herein or in the applicable
Incremental Commitment Agreement, identical to those of the Term Commitments and
the Term Loans; provided that (i) the weighted average life to maturity of any
Incremental Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Terms Loans and (ii) no Incremental Term Loan shall
mature prior to the Maturity Date. Any Incremental Term Commitments established
pursuant to an Incremental Commitment Agreement that have identical terms and
conditions, and any Incremental Term Loans made thereunder, shall be designated
as a separate series of Incremental Term Commitments and Incremental Term Loans
for all purposes of this Agreement.

(c) On the effective date of any Incremental Revolving Commitments (the
“Incremental Revolving Commitment Effective Date”), (i) the aggregate principal
amount of the Revolving Loans outstanding (the “Initial Loans”) immediately
prior to giving effect to such Incremental Revolving Commitment Effective Date
shall be deemed to be paid, (ii) each Incremental Revolving Lender that shall
have been a Revolving Lender prior to the Incremental Revolving Commitment
Effective Date shall pay to the Administrative Agent in same day funds an amount
equal to the difference between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the Incremental Revolving
Commitments), multiplied by (2) the amount of the Subsequent Borrowings (as
hereinafter defined) and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the Incremental Revolving
Commitments), multiplied by (2) the amount of the Initial Loans, (iii) each
Incremental Revolving Lender that shall not have been a Revolving Lender prior
to the Incremental Revolving Commitment Effective Date shall pay to the
Administrative Agent in same day funds an amount equal to the product of
(1) such Incremental Revolving Lender’s

 

37



--------------------------------------------------------------------------------

Applicable Percentage (calculated after giving effect to the Incremental
Revolving Commitments) multiplied by (2) the amount of the Subsequent
Borrowings, (iv) after the Administrative Agent receives the funds specified in
clauses (ii) and (iii) above, the Administrative Agent shall pay to each
Revolving Lender that is not an Incremental Revolving Lender the portion of such
funds that is equal to the excess of (A) the product of (1) such Revolving
Lender’s Applicable Percentage (calculated without giving effect to the
Incremental Revolving Commitments) multiplied by (2) the amount of the Initial
Loans, over (B) the product of (1) such Revolving Lender’s Applicable Percentage
(calculated after giving effect to the Incremental Revolving Commitments)
multiplied by (2) the amount of the Subsequent Borrowings, (v) after the
effectiveness of the Incremental Revolving Commitments, the Company shall be
deemed to have made new Borrowings (the “Subsequent Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Initial Loans
and of the types and for the Interest Periods specified in a Borrowing Request
delivered to the Administrative Agent in accordance with Section 2.03, (vi) each
Revolving Lender shall be deemed to hold its Applicable Percentage of each
Subsequent Borrowing (calculated after giving effect to the Incremental
Revolving Commitments) and (vii) the Company shall pay each Revolving Lender any
and all accrued but unpaid interest on the Initial Loans. The deemed payments
made pursuant to clause (i) above in respect of each LIBOR Loan and EURIBOR Loan
shall be subject to indemnification by the Company pursuant to the provisions of
Section 2.15 if the Incremental Revolving Commitment Effective Date occurs other
than on the last day of the Interest Period relating thereto and breakage costs
result. In the case of any Incremental Revolving Commitments that have become
effective at a time when Loans denominated in both Euro and US Dollars shall be
outstanding, the amounts payable by the Revolving Lenders pursuant to this
paragraph shall be paid in Euro and US Dollars in proportion to the principal
amounts of the Euro and US Dollar denominated Revolving Loans outstanding on the
Incremental Revolving Commitment Effective Date.

(d) Incremental Commitments established pursuant to this Section shall become
effective on the date specified in the notice delivered by the Company pursuant
to the second sentence of paragraph (a) above.

(e) Notwithstanding the foregoing, no Incremental Commitments shall become
effective under this Section unless, (i) on the date of effectiveness thereof,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied (without giving effect to the phrase “As of the date hereof,” in
Section 3.06 or 3.07(b)) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by the chief financial
officer of the Company and (ii) the Administrative Agent shall have received
documents consistent with those delivered under clauses (b) and (c) of
Section 4.01 as to the corporate power and authority of the Company to borrow
hereunder after giving effect to such Incremental Commitment. Each Incremental
Commitment Agreement may, without the consent of any Lender other than the
applicable Incremental Lenders, effect, by amendment or amendment and
restatement, such mechanical amendments (which shall not include amendments to
or waivers under Articles V, VI or VII) to this Agreement and the other Loan
Documents (including provisions hereof or thereof that would otherwise require
the consent of all Lenders) as

 

38



--------------------------------------------------------------------------------

may be necessary or appropriate, in the opinion of the Administrative Agent, to
provide for the applicable Incremental Commitments and the loans and other
extensions of credit thereunder and otherwise to give effect to the provisions
of this Section, including any amendment necessary to treat the applicable
Incremental Term Commitments and Incremental Term Loans as a new “Class” of
commitments and loans hereunder; provided that no such Incremental Commitment
Agreement shall effect any amendment or waiver referred to in
Section 9.02(b)(2)(i), (ii) or (iii), or any other amendment or waiver that by
the terms of this Agreement requires the consent of each Lender affected thereby
(except to the extent each required consent shall have been obtained).

(f) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of and benefits accruing to,
and bound by all agreements, acknowledgements and other obligations of, a Lender
(or a Lender in respect of Commitments and Loans of the applicable Class)
hereunder and under the other Loan Documents and (ii) in the case of any
Incremental Revolving Commitment, (A) such Incremental Revolving Commitment
shall constitute (or, in the event such Incremental Lender already has a
Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”.

(g) Subject to the terms and conditions set forth herein and in the applicable
Incremental Commitment Agreement, each Lender holding an Incremental Term
Commitment shall make a loan to the Company in an amount equal to such
Incremental Term Commitment on the date specified in such Incremental Commitment
Agreement.

(h) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in
Section 2.09(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof (including each amendment
effected pursuant to an Incremental Commitment Agreement) and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto.

Section 2.10. Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing of the Company in whole or in
part, subject to prior notice in accordance with paragraph (d) of this Section.

(b) If the aggregate Exposures of any Class shall exceed the aggregate
Commitments of such Class, then (i) on the last day of any Interest Period for
any LIBOR or EURIBOR Borrowing of such Class and (ii) on any other date in the
event ABR Borrowings of such Class shall be outstanding, the Company shall
prepay Loans of such Class in an amount equal to the lesser of (A) the amount
necessary to eliminate such

 

39



--------------------------------------------------------------------------------

excess (after giving effect to any other prepayment of Loans on such day) and
(B) the amount of the applicable Borrowings referred to in clause (i) or (ii),
as applicable. If, on the last Business Day of any calendar month, the aggregate
amount of the Exposures of any Class shall exceed 105% of the aggregate
Commitments of such Class, then the Company shall, not later than the next
Business Day, prepay one or more Borrowings of such Class in an aggregate
principal amount sufficient to eliminate such excess.

(c) Prior to any prepayment of Borrowings hereunder, the Company shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to paragraph (d) of this Section.

(d) The Company shall notify the Administrative Agent in writing, by facsimile
or other electronic communication, or, except in the case of a Borrowing
denominated in Euro, by telephone (which must be confirmed by facsimile or other
electronic communication) of any prepayment of a Borrowing hereunder not later
than 11:00 a.m., Local Time, three Business Days before the date of such
prepayment (to the extent practicable, in the case of a prepayment under
paragraph (b) above). Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08(c).
Promptly following receipt of any such notice, the Administrative Agent shall
advise the applicable Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.12 and (ii) break funding payments pursuant to
Section 2.15.

Section 2.11. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue (i) with
respect to Revolving Lenders, at the Applicable Rate with respect to the
facility fee (A) on the daily amount of the Revolving Commitment of such Lender
(whether used or unused) during the period from and including the date hereof to
but excluding the date on which the last of such Revolving Commitments
terminates and (B) after the Revolving Commitments terminate, on the daily
amount of such Lender’s Revolving Exposure to but excluding the date on which
such Lender ceases to have any such Revolving Exposure and (ii) with respect to
Term Lenders, at the Applicable Rate with respect to the facility fee on the
daily amount of such Lender’s Term Loan Exposure to but excluding the date on
which such Lender ceases to have any Term Loan Exposure. Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the date
hereof, and on the date on which all the Commitments shall have terminated and
the Lenders shall have no further Exposures. All facility fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

40



--------------------------------------------------------------------------------

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate used to determine
the interest rate applicable to LIBOR Revolving Loans and EURIBOR Revolving
Loans on the daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date hereof to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the actual
daily amounts of the LC Exposure attributable to Letters of Credit issued by it
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date hereof to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued under this paragraph through and including the last day of March,
June, September and December of each year shall be payable on such last day,
commencing on the first such date to occur after the date hereof; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Banks pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees payable under this paragraph
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for prompt distribution, in the case of facility
fees and participation fees with respect to Letters of Credit, to the Lenders.
Fees paid hereunder shall not be refundable.

Section 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing, plus
the Applicable Rate.

(c) The Loans comprising each EURIBOR Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing, plus the
Applicable Rate.

 

41



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by the Company hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% per annum plus the rate applicable
to ABR Revolving Loans as provided in paragraph (a) above.

(e) Accrued interest on each Loan shall be payable by the Company in arrears on
each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to paragraph (d) above shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBOR Loan or EURIBOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on LC Disbursements denominated in Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or, except in the case of LC Disbursements denominated in
Sterling, 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or EURIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.13. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a LIBOR Borrowing or EURIBOR Borrowing, as applicable:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate means do not exist for ascertaining the
Adjusted LIBO Rate or the EURIBO Rate, as the case may be, for such Interest
Period; or

(ii) the Administrative Agent is advised by a majority in interest of the
Lenders that would participate in such Borrowing that the Adjusted LIBO Rate or
the EURIBO Rate, as the case may be, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
applicable Lenders by telephone, facsimile or other electronic communication as
promptly as practicable thereafter and, until the Administrative Agent notifies
the

 

42



--------------------------------------------------------------------------------

Company and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a LIBOR Borrowing or EURIBOR Borrowing shall (1) if such Borrowing
is denominated in US Dollars, be deemed a request for the conversion of such
Borrowing to or the continuation of such Borrowing as an ABR Borrowing or
(2) otherwise, be ineffective, and, in the case of this clause (2), the related
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto and (B) any Borrowing Request for a LIBOR Borrowing or
EURIBOR Borrowing shall be ineffective.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) of this Section have arisen and such circumstances are unlikely
to be temporary or (ii) the circumstances set forth in clause (a)(i) have not
arisen but the supervisor for the administrator of the applicable Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the applicable
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Company shall endeavor to establish an
alternate rate of interest to that based on the applicable Screen Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans of the applicable currency and Type at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
the Administrative Agent and the Company may determine to be appropriate.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the applicable Lenders, a written notice from a majority in
interest of such Lenders stating that such Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
paragraph (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this paragraph (b), only to the extent the applicable
Screen Rate is not available or published at such time on a current basis),
clauses (A) and (B) of paragraph (a) of this Section shall be applicable.
Notwithstanding the foregoing, if any alternate rate of interest established
pursuant to this paragraph (b) (without giving effect to the Applicable Rate or
any alternative spread that may have been agreed upon over the applicable
Lenders’ deemed cost of funds) shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

Section 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve to the extent reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

43



--------------------------------------------------------------------------------

(ii) subject any Lender or Issuing Bank to any Taxes (other than Taxes on or
with respect to payments by the Company hereunder, which shall be governed
solely by Section 2.16, whether or not such Taxes are Excluded Taxes),
assessments or other charges on its loans or commitments, or its deposits,
reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or Issuing Bank or a Relevant Interbank Market any
other condition affecting this Agreement or LIBOR or EURIBOR Loans made by such
Lender or any Letter of Credit or participations therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Company will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank for such additional
costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank reasonably determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Company will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, and setting forth in reasonable detail the
calculations used by such Lender or Issuing Bank to determine such amount, shall
be delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay to such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 15 Business Days after receipt
thereof. Any additional interest owed pursuant to paragraph (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Company (with copies to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the Company by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.

 

44



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 2.15. Break Funding Payments. In the event of (a) the payment (or deemed
payment pursuant to Section 2.09) of any principal of any LIBOR Loan or EURIBOR
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Loan or EURIBOR Loan to a Loan of a different Type or Interest Period other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(d) and is revoked in accordance therewith) or (d) the
assignment or deemed assignment of any LIBOR Loan or EURIBOR Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Company pursuant to Section 2.18, then, in any such event, the Company
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a LIBOR Loan or EURIBOR Loan, such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate, LIBO Rate or EURIBO Rate, as the case may be, that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
London interbank market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the calculations used by such Lender to
determine such amount or amounts, shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 15 Business Days after receipt
thereof.

Section 2.16. Taxes. (a) Any and all payments by or on account of the Company
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes, except to the extent required by law; provided
that if the Company shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums

 

45



--------------------------------------------------------------------------------

payable under this Section) the Administrative Agent, the applicable Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Company shall make such
deductions and (iii) the Company shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law; provided, however,
that the Loan Parties shall not be required to pay any such Other Taxes (i) that
are being contested in good faith by appropriate proceedings while the contest
is being diligently conducted and (ii) for which adequate reserves are
established in accordance with GAAP.

(c) The Company shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 15 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or Issuing Bank, as the case may be, on or with respect to
any payment by or on account of any obligation of the Company hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability setting forth in
reasonable detail the circumstances giving rise thereto and the calculations
used by such Lender to determine the amount thereof delivered to the Company by
a Lender or Issuing Bank, or by the Administrative Agent, on its own behalf or
on behalf of a Lender or Issuing Bank, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Company to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes or Other Taxes and without limiting the obligation of the
Loan Parties to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.16(e) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

 

46



--------------------------------------------------------------------------------

(f) (i) Any Lender that is from time to time entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Company and the Administrative Agent, at
the time or times reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.16(f)(ii)(a) through (e) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Company or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.16(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Company and the Administrative
Agent (in such number of copies reasonably requested by the Company and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(a) in the case of a Lender that is a US Person, IRS Form W-9 certifying that
such Lender is exempt from US Federal backup withholding tax;

(b) in the case of a Non-US Lender legally eligible to claim the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
US Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under this Agreement,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, US Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

47



--------------------------------------------------------------------------------

(c) in the case of a Non-US Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(d) in the case of a Non-US Lender legally eligible to claim the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both
(1) IRS Form W-8BEN of IRS Form W-8BEN-E, as applicable and (2) a certificate
substantially in the form of Exhibit E (a “US Tax Certificate”) to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(e) in the case of a Non-US Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (a), (b), (c), (d) and (f) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
US Tax Certificate on behalf of such partners; or

(f) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable the Company or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

48



--------------------------------------------------------------------------------

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.16 (including additional amounts paid pursuant to
this Section 2.16), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.16(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.16(g) to the extent
that such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.16(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of this Section 2.16, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Company shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to the time expressly required hereunder (or,
if no such time is expressly required, prior to 12:00 noon, Local Time) on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account specified in
Schedule 2.17 or, in any such case, to such other account as the Administrative
Agent shall from time to time specify in a notice delivered to the Company;
provided that payments to be made directly to an Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein (it being
agreed that the Company will be deemed to have satisfied their obligations with
respect to payments referred to in this proviso if they shall make such payments
to the persons entitled thereto

 

49



--------------------------------------------------------------------------------

in accordance with instructions provided by the Administrative Agent; the
Administrative Agent agrees to provide such instructions upon request, and the
Company will not be deemed to have failed to make such a payment if it shall
transfer such payment to an improper account or address as a result of the
failure of the Administrative Agent to provide proper instructions). The
Administrative Agent shall distribute any such payments received by it for the
account of any Lender or other Person promptly following receipt thereof at the
appropriate lending office or other address specified by such Lender or other
Person. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder of principal or
interest in respect of any Loan or LC Disbursement shall, except or otherwise
expressly provided herein, be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in US Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its
Loans or participations in LC Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and
participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of their respective Loans and
participations in LC Disbursements and accrued interest thereon; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Company consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

(c) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due for the account of all or certain
of the Lenders or Issuing Banks hereunder that the Company will not make such

 

50



--------------------------------------------------------------------------------

payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or Issuing Banks, as the case
may be, the amount due. In such event, if the Company has not in fact made such
payment, then each of the applicable Lenders or Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with banking industry practices on
interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent pursuant to this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by them for the account of such Lender to
satisfy such Lender’s obligations to the Administrative Agent until all such
unsatisfied obligations are fully paid.

Section 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Company is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable, direct, out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.14, (ii) any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (iii) any
Lender fails to approve any matter requiring the approval of all Lenders or such
Lender that has been approved by the Required Lenders or (iv) any Lender becomes
a Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, each Issuing Bank), which consent shall not be unreasonably withheld
and (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all

 

51



--------------------------------------------------------------------------------

other amounts payable to it hereunder, from the assignee or the Company. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

Section 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) the facility fee shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c) if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender then:

(i) the LC Exposure of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders ratably in accordance with their respective Revolving
Commitments but only to the extent that such reallocation does not result in the
Revolving Exposure of any Non-Defaulting Lender exceeding such Non-Defaulting
Lender’s Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of each
Issuing Bank the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.04(j)
for so long as such LC Exposure is outstanding;

(iii) if the Company shall cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

 

52



--------------------------------------------------------------------------------

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
as to such LC Exposure or portion thereof, without prejudice to any rights or
remedies of any Issuing Bank or any other Lender hereunder, all facility fees
that otherwise would have been payable pursuant to Section 2.11(a) to such
Defaulting Lender and participation fees payable pursuant to Section 2.11(b) to
such Defaulting Lender with respect to such Defaulting Lender’s LC Exposure
shall be payable to the Issuing Banks until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be fully covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Company in
accordance with Section 2.19(c), and participating interests in any such issued,
amended, reviewed or extended Letter of Credit will be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.19(c) (and such
Defaulting Lender shall not participate therein).

(e) In the event that the Administrative Agent, the Company and each Issuing
Bank agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders as the Administrative Agent
shall determine may be necessary in order for such Revolving Lender to hold such
Loans in accordance with its Applicable Percentage.

(f) The provisions of this Section 2.19 shall not impair any right, remedy or
recourse that the Company may have against any Lender for breach of its
obligations hereunder.

Section 2.20. Loan Modification Offers. (a) Without limiting the ability of the
parties hereto to amend this Agreement as provided in Section 9.02, the Company
may on one or more occasions, by written notice to the Administrative Agent,
make one or more offers (each, a “Loan Modification Offer”) to all the Lenders
of one or more Classes (each Class subject to such a Loan Modification Offer, an
“Affected Class”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Company. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which

 

53



--------------------------------------------------------------------------------

shall not be less than 10 Business Days or more than 30 Business Days after the
date of such notice, unless otherwise agreed to by the Administrative Agent).
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Company, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Company shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that, in the case of any Loan Modification Offer
relating to Revolving Commitments or Revolving Loans, except as otherwise agreed
to by each Issuing Bank, (i) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit as
between the commitments of such new “Class” and the remaining Revolving
Commitments shall be made on a ratable basis as between the commitments of such
new “Class” and the remaining Revolving Commitments and (ii) the Revolving
Availability Period and the Maturity Date, as such terms are used in reference
to Letters of Credit, may not be extended without the prior written consent of
each Issuing Bank.

ARTICLE III

Representations and Warranties

The Company represents and warrants as follows:

Section 3.01. Corporate Existence and Standing. The Company and each Subsidiary
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, except for failures which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
a material adverse effect on the rights or interests of the Lenders hereunder,
and has all requisite authority to conduct its business in each jurisdiction in
which the failure so to qualify could reasonably be expected to result in a
Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

Section 3.02. Authorization; No Violation. The Transactions are within each Loan
Party’s corporate or partnership powers, have been duly authorized by all
necessary corporate or partnership action and do not contravene (i) any Loan
Party’s charter, by-laws or other constitutive documents or (ii) any law or
contractual restriction binding on or affecting any Loan Party, except for
contraventions of contractual restrictions which individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect or a material adverse effect on the rights or interests of the Lender
hereunder.

Section 3.03. Governmental Consents. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body is required for the due execution, delivery and performance by
the Loan Parties of this Agreement or the other Loan Documents.

Section 3.04. Validity. This Agreement is, and the other Loan Documents when
executed and delivered will be, the legal, valid and binding obligations of the
Loan Parties party thereto, enforceable against such Loan Parties in accordance
with their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and to the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

Section 3.05. Use of Proceeds. The Company will use the proceeds of the Loans
and the Letters of Credit only for the purposes specified in the preamble to
this Agreement.

Section 3.06. Litigation. As of the date hereof, there is no pending or, to the
best of the knowledge of the Company, threatened action or proceeding affecting
the Company or any of its Subsidiaries before any court, Governmental Authority
or arbitrator, which could reasonably be expected to result in a Material
Adverse Effect, or which purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document.

Section 3.07. Financial Statements; No Material Adverse Change. (a) The
consolidated balance sheet of the Company and the Subsidiaries and the related
consolidated statements of income, shareholders’ equity and cash flows of the
Company and the Subsidiaries (i) as at December 31, 2016, and for the year then
ended, accompanied by the report of PricewaterhouseCoopers LLC and (ii) as at
September 30, 2017, and for the portion of the fiscal year then ended, in each
case as heretofore furnished to the Lenders, fairly present in all material
respects the consolidated financial position of the Company and the Subsidiaries
as at such dates and their consolidated results of operations, shareholders’
equity and cash flows for the periods then ended in conformity with GAAP,
subject, in the case of the financial statements referred to in the preceding
clause (ii), to year-end audit adjustments and to the absence of certain notes.

(b) As of the date hereof, there has been, since December 31, 2016, no Material
Adverse Effect.

 

55



--------------------------------------------------------------------------------

Section 3.08. Investment Company Act. The Company is not an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.

Section 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed by it and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b) The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87, or any successor standard) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount that could reasonably be expected
to result in a Material Adverse Effect, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by an amount
that could reasonably be expected to result in a Material Adverse Effect.

Section 3.11. Regulation U. Neither the Company nor any of the Subsidiaries is
engaged in the business of purchasing or carrying Margin Stock. The value of the
Margin Stock owned directly or indirectly by the Company and the Subsidiaries
which is subject to any arrangement hereunder described in the definition of
“indirectly secured” in Section 221.2 of Regulation U issued by the Board
represents less than 25% of the value of all assets of the Company and the
Subsidiaries subject to such arrangement. For the purpose of making the
calculation pursuant to the preceding sentence, to the extent consistent with
Regulation U, treasury stock shall be deemed not to be an asset of the Company
and its Subsidiaries.

Section 3.12. Environmental Matters. The operations of the Company and each
Subsidiary comply in all material respects with all Environmental Laws, the
noncompliance with which could reasonably be expected to result in a Material
Adverse Effect.

Section 3.13. Disclosure. None of the Confidential Information Memorandum or any
other information prepared and furnished by or on behalf of the Loan Parties to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by

 

56



--------------------------------------------------------------------------------

other information so furnished) contains or will contain as of the date thereof
(or, in the case of any such information that is not dated, the earliest date on
which such information is furnished to the Administrative Agent or any Lender)
any material misstatement of fact or omits or will omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 3.14. Subsidiary Guarantors. The Subsidiary Guarantors include each
Subsidiary of the Company other than Excluded Subsidiaries and newly-acquired or
created Domestic Subsidiaries that are not yet required to have become
Subsidiary Guarantors under the definition of “Guarantee Requirement”.

Section 3.15. Anti-Corruption Laws and Sanctions. Anti-Corruption Laws and
Sanctions. The Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Company, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Company, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company, any Subsidiary or
to the knowledge of the Company, any of their respective directors, officers or
employees or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.

Section 3.16. EEA Financial Institutions. Neither the Company nor any of the
Subsidiaries is an EEA Financial Institution.

ARTICLE IV

Conditions

Section 4.01. Effective Date. The Commitments of the Lenders and the LC
Commitments of the Issuing Banks under this Agreement shall become effective on
the date on which each of the following conditions has been satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Morgan, Lewis & Bockius, LLP, counsel for the

 

57



--------------------------------------------------------------------------------

Company, substantially in the form of Exhibit C-1 and (ii) the general counsel
of the Company, substantially in the form of Exhibit C-2. Each Loan Party hereby
requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the formation, existence and good standing of the Loan Parties and the
authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by the chief financial officer of the Company,
confirming that the conditions set forth in paragraphs (a) and (b) of
Section 4.02 and in paragraph (f) of this Section have been satisfied.

(e) The Administrative Agent, the Arrangers and each Lender shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent an invoice with respect thereto shall have been
received by the Company, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company hereunder, under any other Loan Document, or under any
commitment letter or fee letter entered into in connection with the credit
facility established hereunder.

(f) The Guarantee Requirement shall be satisfied.

(g) The commitments under the Existing Credit Agreement shall have been or shall
simultaneously with the effectiveness of this Agreement be terminated, all
principal, interest, fees and other amounts outstanding, accrued or owed
thereunder shall have been or shall be paid in full and all letters of credit
issued thereunder shall have been terminated or cash collateralized in a manner
satisfactory to the applicable Issuing Banks or shall be Existing Letters of
Credit.

(h) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions shall be satisfied (or waived pursuant to
Section 9.02) on or prior to December 20, 2017.

 

58



--------------------------------------------------------------------------------

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of each Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, other than any representation given as
of a particular date, which representation shall be true and correct as of that
date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, and the application of the proceeds thereof, no Default shall have
occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Company covenants and agrees with the Lenders that it will:

Section 5.01. Payment of Taxes, Etc. Pay and discharge, and cause each
Subsidiary to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its income, profit or property and (ii) all material lawful
claims which, if unpaid, might by law become a lien upon its property; provided,
however, that neither the Company nor any Subsidiary shall be required to pay or
discharge any such tax, assessment, charge or claim which is being contested in
good faith and by proper proceedings and with respect to which the Company shall
have established appropriate reserves in accordance with GAAP.

Section 5.02. Preservation of Existence, Etc. Preserve and maintain, and cause
each Subsidiary to preserve and maintain, its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent that failures to keep in effect such rights,
licenses, permits, privileges, franchises and, in the case of Subsidiaries only,
legal existence could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 6.04.

 

59



--------------------------------------------------------------------------------

Section 5.03. Compliance with Laws, Etc. Comply, and cause each Subsidiary to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws), noncompliance with which could reasonably be expected to
result in a Material Adverse Effect. The Company will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

Section 5.04. Keeping of Books. Keep, and cause each Subsidiary to keep, proper
books of record and account in all material respects, in which full and correct
entries shall be made of all financial transactions and the assets and business
of the Company and each Subsidiary in accordance with GAAP consistently applied.

Section 5.05. Inspection. Permit, and cause each Subsidiary to permit, the
Administrative Agent, and its representatives and agents, to inspect any of the
properties, corporate books and financial records of the Company and its
Subsidiaries, to examine and make copies of the books of account and other
financial records of the Company and its Subsidiaries, and to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with, and to
be advised as to the same by, their respective officers or directors, at such
reasonable times and upon reasonable advance notice during normal business hours
and intervals as the Administrative Agent may reasonably designate.

Section 5.06. Reporting Requirements. Furnish to the Administrative Agent for
distribution to each Lender:

(a) As soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company (or, if earlier,
within 15 days after the date required to be filed with the Securities and
Exchange Commission, without giving effect to any extension of the time for
filing), a consolidated balance sheet of the Company and the consolidated
Subsidiaries as of the end of such quarter and consolidated statements of income
and changes in financial position (or consolidated statement of cash flow, as
the case may be) of the Company and the consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of the Company as
presenting fairly, in all material respects, the consolidated financial position
and the consolidated results of operations and cash flows of the Company and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and such
portion of such fiscal year in accordance with GAAP;

(b) As soon as available and in any event within 105 days after the end of each
fiscal year of the Company (or, if earlier, within 15 days after the date
required to be filed with the Securities and Exchange Commission, without giving
effect to any extension of the time for filing), an audited consolidated balance
sheet of the Company and the consolidated Subsidiaries as of the end of such
year and audited consolidated statements of income and stockholder’s equity and

 

60



--------------------------------------------------------------------------------

changes in financial position of the Company and the consolidated Subsidiaries
for such fiscal year and accompanied by a report of PricewaterhouseCoopers LLC,
independent registered public accounting firm of the Company, or other
independent registered public accounting firm of nationally recognized standing,
on the results of their examination of such consolidated annual financial
statements of the Company and the consolidated Subsidiaries, which report shall
be reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, or shall be otherwise
reasonably acceptable to the Required Lenders;

(c) Promptly after the sending or filing thereof, copies of all financial
information, reports and proxy materials the Company files with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, including,
without limitation, all such reports that disclose material litigation pending
against the Company or any Subsidiary or any material noncompliance with any
Environmental Law on the part of the Company or any Subsidiary;

(d) Together with each delivery of financial statements pursuant to clause (a)
or (b) above, a certificate signed by the chief financial officer of the Company
(A) stating that no Default exists or, if any does exist, stating the nature and
status thereof and describing the action the Company proposes to take with
respect thereto, (B) demonstrating, in reasonable detail, the calculations used
by such officer to determine compliance with the financial covenants contained
in Sections 6.07 and 6.08 and (C) identifying the Subsidiaries, if any, that are
“Excluded Subsidiaries” under clause (h) of the definition of such term;

(e) With respect to each fiscal year for which the Company shall have an
aggregate Unfunded Liability of $30,000,000 or more for all of its single
employer Plans covered by Title IV of ERISA and all Multiemployer Plans covered
by Title IV of ERISA to which the Company has an obligation to contribute, as
soon as available, and in any event within 10 months after the end of such
fiscal year, a statement of Unfunded Liabilities of each such Plan or
Multiemployer Plan, certified as correct by an actuary enrolled in accordance
with regulations under ERISA and a statement of estimated Withdrawal Liability
as of the most recent plan year end as customarily prepared by the trustees
under the Multiemployer Plans to which the Company has an obligation to
contribute;

(f) As soon as possible, and in any event within 30 days after the occurrence of
each event the Company knows is or may be a reportable event (as defined in
Section 4043 of ERISA, but excluding any reportable event with respect to which
the 30 day reporting requirement has been waived) with respect to any Plan or
Multiemployer Plan with an Unfunded Liability in excess of $30,000,000, a
statement signed by the chief financial officer of the Company describing such
reportable event and the action which the Company proposes to take with respect
thereto;

 

61



--------------------------------------------------------------------------------

(g) As soon as possible, and in any event within five Business Days after a
Responsible Officer of the Company shall become aware of the occurrence of each
Default, which Default is continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default or event and the action which the Company proposes to take with respect
thereto;

(h) From time to time, such other information as to the business and financial
condition of the Company and the Subsidiaries and their compliance with the Loan
Documents as the Administrative Agent, or any Lender through the Administrative
Agent, may reasonably request; and

(i) Promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

Information required to be delivered to the Administrative Agent for
distribution to the Lenders pursuant to this Section shall be deemed to have
been so delivered or distributed, as the case may be, (i) on the date on which
such information, or one or more annual or quarterly reports containing such
information, shall have been delivered to the Administrative Agent and posted by
the Administrative Agent on an IntraLinks or similar website to which the
Lenders have been granted access or (ii) in the case of information referred to
in paragraphs (a), (b) and (c) of this Section, on the date on which the Company
provides notice to the Administrative Agent that such information is available
(A) on the website of the Securities and Exchange Commission at
http://www.sec.gov or (B) on the Company’s website at http://www.waters.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

Section 5.07. Use of Proceeds and Letters of Credit. Use the proceeds of
Borrowings hereunder and the Letters of Credit for the purposes referred to in
the recitals to this Agreement, and not for any purpose that would entail a
violation of any applicable law or regulation (including, without limitation,
Regulations U and X of the Board). No part of the proceeds of any Borrowing and
no Letter of Credit shall be used by the Company or any Subsidiary (A) for the
purpose of furthering an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (B) for the purpose of funding,
financing or facilitating any activities, businesses or transactions of or with
any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transactions would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States.

Section 5.08. Guarantee Requirement. Cause the Guarantee Requirement to be
satisfied at all times.

 

62



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Company covenants and agrees with the Lenders that it will
not:

Section 6.01. Subsidiary Debt. Permit any Subsidiary that is not a Subsidiary
Guarantor to create, incur, assume or permit to exist any Debt, except:

(a) Debt created hereunder;

(b) Debt to the Company or any other Subsidiary; and

(c) other Debt; provided that the sum of (without duplication) (i) the principal
amount of all Debt permitted by this clause (c), (ii) the principal amount of
all Debt secured by Liens permitted by Section 6.02 and (iii) all Attributable
Debt in respect of Sale and Leaseback Transactions (other than Sale and
Leaseback Transactions entered into at the time the property subject thereto is
acquired or within 90 days thereafter) permitted by Section 6.03 does not at any
time exceed the greater of $180,000,000 or 15% of Consolidated Net Tangible
Assets.

Section 6.02. Liens Securing Debt. Create, incur, assume or permit to exist, or
permit any Subsidiary to create, incur, assume or permit to exist, any Lien on
any property or asset now owned or hereafter acquired by it securing Debt
unless, after giving effect thereto, the sum of (without duplication) (i) all
Debt secured by all such Liens, (ii) the principal amount of all Debt of
Subsidiaries that are not Subsidiary Guarantors permitted by Section 6.01(c) and
(iii) all Attributable Debt in respect of Sale and Leaseback Transactions (other
than Sale and Leaseback Transactions entered into at the time the property
subject thereto is acquired or within 90 days thereafter) permitted by
Section 6.03 does not at any time exceed the greater of $180,000,000 or 15% of
Consolidated Net Tangible Assets. For the purpose of this Section 6.02, Treasury
Stock to the extent constituting Margin Stock shall be deemed not to be an asset
of the Company and its Subsidiaries.

Section 6.03. Sale and Leaseback Transactions. Enter into or be party to, or
permit any Subsidiary to enter into or be party to, any Sale and Leaseback
Transaction (other than any Sale and Leaseback Transaction entered into at the
time the property subject thereto is acquired or within 90 days thereafter)
unless after giving effect thereto the sum of (without duplication) (i) all
Attributable Debt permitted by this Section, (ii) the principal amount of all
Debt of Subsidiaries that are not Subsidiary Guarantors permitted by
Section 6.01(c) and (iii) the principal amount of all Debt secured by Liens
permitted by Section 6.02(i) does not exceed the greater of $180,000,000 or 15%
of Consolidated Net Tangible Assets.

 

63



--------------------------------------------------------------------------------

Section 6.04. Merger, Consolidation, Etc. (a) In the case of the Company, merge
or consolidate with or into, or transfer or permit the transfer of all or
substantially all its consolidated assets to, any Person (including by means of
one or more mergers or consolidations of or transfers of assets by
Subsidiaries), except that the Company may merge or consolidate with any US
Corporation if (i) the Company shall be the surviving corporation in such merger
or consolidation, (ii) immediately after giving effect thereto no Default shall
have occurred and be continuing and (iii) the Company shall be in compliance
with the covenants set forth in Sections 6.07 and 6.08 as of and for the most
recently ended period of four fiscal quarters for which financial statements
shall have been delivered pursuant to Section 5.06, giving pro forma effect to
such merger or consolidation and any related incurrence or repayment of Debt as
if they had occurred at the beginning of such period, and the Administrative
Agent shall have received a certificate of the chief financial officer of the
Company setting forth computations demonstrating such compliance.

(b) In the case of any Material Subsidiary, merge or consolidate with or into,
or transfer all or substantially all its assets to, any Person, except that
(i) any Material Subsidiary may merge into or transfer all or substantially all
its assets to the Company, (ii) any Material Subsidiary may merge or consolidate
with or transfer all or substantially all its assets to any Subsidiary; provided
that if either constituent corporation in such merger or consolidation, or the
transferor of such assets, shall be a Subsidiary Guarantor, then the surviving
or resulting corporation or the transferee of such assets, as the case may be,
must be or at the time of such transaction become a Subsidiary Guarantor and
(iii) so long as, at the time of and immediately after giving effect to such
transaction, no Default shall have occurred and be continuing, any Material
Subsidiary may merge or consolidate with or transfer all or substantially all
its assets to any Person other than the Company or a Subsidiary so long as such
transaction would not be prohibited by paragraph (a) above. Notwithstanding the
foregoing, nothing in this paragraph shall (A) so long as, at the time of and
immediately after giving effect to such transaction, no Event of Default shall
have occurred and be continuing, prohibit the Company or any Subsidiary from
(1) transferring any assets of such Person to acquire Foreign Subsidiaries,
(2) making capital or working capital contributions to Foreign Subsidiaries in
the ordinary course of business or (3) selling or otherwise disposing of assets
to a Foreign Subsidiary on arm’s-length terms (as determined in good faith by
the Company or the applicable Subsidiary) or (B) require any Foreign Subsidiary
to become a Subsidiary Guarantor hereunder.

(c) In the case of the Company, permit any Domestic Subsidiary to become a
subsidiary of a Foreign Subsidiary; provided that nothing in this paragraph
shall prevent the Company from acquiring, directly or indirectly, any Person
that at the time of and immediately after giving effect to such acquisition
would constitute a Foreign Subsidiary and would own any Domestic Subsidiary not
acquired by it in contemplation of such acquisition; provided further that
nothing in this paragraph shall prevent Subsidiaries, if any, that are “Excluded
Subsidiaries” under clause (c) of the definition of such term from becoming
subsidiaries of Foreign Subsidiaries.

 

64



--------------------------------------------------------------------------------

For purposes of this Section 6.04, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company.

Section 6.05. Change in Business. Fail to be engaged in the business conducted
by the Company and the Subsidiaries on the date hereof to an extent such that
the character of the business conducted by the Company and the Subsidiaries on
the date hereof, taken as a whole, shall be materially changed.

Section 6.06. Certain Restrictive Agreements. Enter into, or permit any
Subsidiary to enter into, any contract or other agreement that would limit the
ability of any Subsidiary to pay dividends or make loans or advances to, or to
repay loans or advances from, the Company or any other Subsidiary, other than
(i) customary non-assignment provisions in any lease or sale agreement relating
to the assets that are the subject of such lease or sale agreement, (ii) any
restriction binding on a Person acquired by the Company at the time of such
acquisition, which restriction is applicable solely to the Person so acquired
and its subsidiaries and was not entered into in contemplation of such
acquisition, (iii) in connection with any secured Debt permitted under
Section 6.02, customary restrictions on the transfer of the collateral securing
such Debt and (iv) customary restrictions agreed to by any Subsidiary in
connection with any Debt of such Subsidiary permitted under Section 6.01.

Section 6.07. Leverage Ratio. Permit the Leverage Ratio as of the end of any
fiscal quarter to exceed 3.50:1.00; provided that, following the completion of a
Material Acquisition that, on a pro forma basis, giving effect to any related
incurrence or repayment of Debt, would result in an increase in the Company’s
Leverage Ratio, if the Company shall so elect by a notice delivered to the
Administrative Agent within 30 days following the completion of such Material
Acquisition (a “Leverage Ratio Increase Election”), such maximum Leverage Ratio
shall be increased to 4.00:1.00 at the end of and for the fiscal quarter during
which such Material Acquisition shall have been completed and at the end of and
for each of the following three consecutive fiscal quarters (the period during
which any such increase in the Leverage Ratio shall be in effect being called a
“Leverage Ratio Increase Period”). The Company may terminate any Leverage Ratio
Increase Period by a notice delivered to the Administrative Agent, whereupon, on
the last day of the fiscal quarter during which such notice is given and on the
last day of each fiscal quarter thereafter until another Leverage Ratio Increase
Period has commenced as provided in this Section, the maximum Leverage Ratio
shall be 3.50:1.00. If a Leverage Ratio Increase Election shall have been made
under this Section, the Company may not make another Leverage Ratio Increase
Election unless, following the termination or expiration of the most recent
prior Leverage Ratio Increase Period, the Leverage Ratio as of the last day of
at least two consecutive full fiscal quarters of the Company shall not have
exceeded 3.50:1.00. Notwithstanding the foregoing, the Company shall not be
permitted to make more than two Leverage Ratio Increase Elections during the
term of this Agreement.

Section 6.08. Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the end of any fiscal quarter for the period of four consecutive fiscal quarters
then ended to be less than 3.50:1.00.

 

65



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) The Company shall fail to pay (i) any amount of principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when due hereunder,
or (ii) any interest, fee or other amount due hereunder and such default shall
continue for five days; or

(b) Any representation or warranty made or deemed made by the Company or any
other Loan Party (or any of their respective officers) in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; provided, however, that no Event of
Default shall be deemed to exist by reason of the incorrectness of any
representation or warranty after such incorrectness shall have been cured (other
than by disclosure, which shall not be deemed to cure any breach of a
representation or warranty); or

(c) The Company shall fail to maintain its corporate, limited liability company
or partnership existence as required by Section 5.02, or the Company shall fail
for five Business Days to comply with Section 5.06(g), or the Company or any
Subsidiary shall fail to perform or observe any term, covenant or agreement
contained in Section 5.07 or Article VI of this Agreement on its part to be
performed or observed; or

(d) The Company or any Subsidiary shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or any other Loan
Document on its part to be performed or observed (other than those failures or
breaches referred to in paragraphs (a), (b) and (c) above) and any such failure
shall remain unremedied for 30 days after written notice thereof has been given
to the Company by the Administrative Agent or the Required Lenders; or

(e) The Company or any Subsidiary shall fail to pay any amount of principal of,
interest on or premium with respect to, Material Debt (other than the Loans)
when due (whether at scheduled maturity or by required prepayment, acceleration,
demand or otherwise) and such failure shall continue beyond the applicable grace
period, if any, specified in the agreement or instrument governing such Debt, or
any other event shall occur or condition shall exist with respect to Material
Debt (other than the Loans) of the Company or such Subsidiary if the effect of
such other event or condition is to cause, or to permit the holder or holders of
such debt (or any trustee or agent on their behalf) to cause, such Material Debt
to become due, or to require such Material Debt to be prepaid or repurchased,
prior to the stated maturity thereof; or

(f) The Company or any Subsidiary shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally; or

 

66



--------------------------------------------------------------------------------

(g) The Company or any Subsidiary shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Company or such Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debt under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property; or the
Company or any such Subsidiary shall take corporate action to authorize any of
the actions set forth above in this paragraph (g); provided that, in the case of
any such proceeding filed or commenced against the Company or any Subsidiary,
such event shall not constitute an “Event of Default” hereunder unless either
(i) the same shall have remained undismissed or unstayed for a period of
60 days, (ii) an order for relief shall have been entered against the Company or
such Subsidiary under the federal bankruptcy laws as now or hereafter in effect
or (iii) the Company or such Subsidiary shall have taken corporate action
consenting to, approving or acquiescing in the commencement or maintenance of
such proceeding; or

(h) Any judgment or judgments for the payment of money in excess of $30,000,000
in the aggregate for all such judgments shall be rendered against the Company or
one or more Subsidiaries and (i) enforcement proceedings shall have been
commenced by any creditor upon such judgments or (ii) there shall be any period
of 10 consecutive days during which stays of enforcement of such judgments, by
reason of pending appeals or otherwise, shall not be in effect; or

(i) Either (i) the PBGC shall terminate any single-employer Plan (as defined in
Section 4001(b)(2) of ERISA) that provides benefits for employees of the Company
or any Subsidiary and such plan shall have an Unfunded Liability in an amount in
excess of $30,000,000 at such time or (ii) Withdrawal Liability shall be
assessed against the Company or any Subsidiary in connection with any
Multiemployer Plan (whether under Section 4203 or Section 4205 of ERISA) and
such Withdrawal Liability shall be an amount in excess of $30,000,000; or

(j) the guarantee of any Subsidiary Guarantor under the Subsidiary Guarantee
Agreement or the Obligations of the Loan Parties under any Loan Document shall
not be (or shall be asserted by the Company or any Subsidiary Guarantor not to
be) valid or in full force and effect; or

(k) a Change of Control shall have occurred.

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company,
(i) declare the obligation of each Lender to make Loans and of each Issuing Bank
to issue Letters of Credit hereunder to be terminated, whereupon the same shall
forthwith terminate and/or (ii) declare the Loans, all interest accrued and
unpaid thereon and all other amounts outstanding or accrued under this Agreement
to be forthwith due and payable, whereupon the Loans, all such accrued interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all

 

67



--------------------------------------------------------------------------------

of which are hereby expressly waived by the Company. In the event of the
occurrence of an Event of Default under clause (g) of this Article VII, (A) the
obligation of each Lender to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder shall automatically be terminated and (B) the Loans,
all interest accrued and unpaid thereon and all other amounts outstanding or
accrued under this Agreement shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Company.

ARTICLE VIII

The Administrative Agent

In order to expedite the transactions contemplated by this Agreement, JPMCB is
hereby appointed to act as Administrative Agent under the Loan Documents on
behalf of the Lenders and the Issuing Banks. Each of the Lenders, each assignee
of any Lender and each Issuing Bank hereby irrevocably authorizes the
Administrative Agent to take such actions on their behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent is hereby expressly authorized by the Lenders
and the Issuing Banks, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and the Issuing Banks all payments of principal
of and interest on the Loans and all other amounts due to the Lenders or the
Issuing Banks hereunder, and promptly to distribute to each Lender or Issuing
Bank its proper share of each payment so received; (b) to give notice on behalf
of each of the Lenders to the Company of any Event of Default of which the
Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute to each Lender copies of all notices, financial
statements and other materials delivered by the Company or any other Loan Party
pursuant to this Agreement or the other Loan Documents as received by the
Administrative Agent.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed

 

68



--------------------------------------------------------------------------------

upon receipt of notice in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents), provided that the Administrative Agent shall
not be required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to any Loan Document or
applicable law, rule or regulation and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and the Administrative Agent shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries or other
Affiliates thereof that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and non-appealable judgment. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory or sender thereof). The Administrative Agent
also may rely, and shall not incur any liability for relying, upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the signatory or sender thereof), and may act upon
any such statement prior to receipt of written confirmation thereof. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the

 

69



--------------------------------------------------------------------------------

Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and

 

70



--------------------------------------------------------------------------------

not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that such Lender is not using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

None of the Arrangers, the Syndication Agents, the Documentation Agents or the
Bookrunners shall have any duties or obligations under this Agreement or any
other Loan Document (except in its capacity, as applicable, as a Lender or as
Administrative Agent or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

ARTICLE IX

Miscellaneous

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communication as contemplated by paragraph (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

(i) if to the Company, to 34 Maple Street, Milford, Massachusetts 01757,
Attention of John Lynch (Fax No. (508) 482-2249);

(ii) if to the Administrative Agent, to JPMCB in its capacity as a Lender or
Issuing Bank or if such notice relates to a Letter of Credit, as follows:
JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor L2, Chicago, Illinois 60603,
Attention of Nanette Wilson (Fax No. (844) 490-5663, Telephone
No. (312) 385-7084), email: nanette.wilson@jpmorgan.com, jpm.agency.cri@
jpmorgan.com; and

(iii) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (or, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved in writing by
the Administrative Agent; provided that the foregoing shall not apply to notices
under Article II

 

71



--------------------------------------------------------------------------------

to any Lender or Issuing Bank if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to the Administrative Agent or the Company may be delivered or
furnished by electronic communications pursuant to procedures approved in
writing by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other applicable Person.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Sections 2.09 and 2.20, none of this Agreement, or any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
(1) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (2) no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan, LC Disbursement or reimbursement obligation of the Company with
respect to any Letter of Credit (“Reimbursement Obligation”) or reduce the rate
of interest thereon (other than as a result of waiving the applicability of any
post-default increase in interest rates and

 

72



--------------------------------------------------------------------------------

other than as a result of any change to any component definition of the term
“Leverage Ratio” herein), or reduce any fees payable hereunder, without the
written consent of each Lender adversely affected thereby, (iii) postpone the
date of any scheduled payment of the principal amount of any Loan, LC
Disbursement or Reimbursement Obligation, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, in each case,
without the written consent of each Lender adversely affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
adversely affected thereby, or alter the manner in which payments or prepayments
of principal, interest or other amounts hereunder shall be applied as among
Lenders or Types of Loans without the written consent of each Lender adversely
affected thereby, (v) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be) or (vi) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those of Lenders holding Loans of
any other Class without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class; provided further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or any
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or such Issuing Bank, as the case
may be, and, without limiting the foregoing, any amendment or other modification
of Section 2.19 shall require the prior written consent of the Administrative
Agent and each Issuing Bank and (B) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders of one Class (but not the Lenders of any other Class)
may be effected by an agreement or agreements in writing entered into by the
Company and requisite percentage in interest of the affected Class of Lenders.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such amendment, waiver or other modification.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each Issuing Bank

 

73



--------------------------------------------------------------------------------

in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
any counsel) incurred by the Administrative Agent, and, following and during the
continuance of an Event of Default, any Issuing Bank and/or any Lender, in
connection with the enforcement or protection of its rights in connection with
any Loan Document, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, each Arranger and
Bookrunner, each Syndication Agent, each Documentation Agent, each Issuing Bank
and each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, liabilities and reasonable out-of-pocket
costs or expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
borrowing hereunder are applied or proposed to be applied, directly or
indirectly, by the Company or any Subsidiary, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) the syndication of the credit facilities
provided for herein and the execution, delivery or performance by the Company
and the Subsidiaries of the Loan Documents, or any actions or omissions of the
Company or any Subsidiary in connection therewith or (iv) any actual or overtly
threatened claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation or proceeding is
brought by the Company or any other Loan Party or their respective equity
holders, Affiliates, creditors or any other third Person and whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, liabilities, costs or expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank or any of their Related
Parties under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or such Issuing Bank, or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed loss, liability, cost or expense,
as the case may be, was incurred by or asserted against the Administrative Agent
or such Issuing Bank (or such Related Party) in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum (without duplication) of the total Exposures and unused
Commitments at the time.

 

74



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Company shall not assert, and
the Company hereby waives, any claim against any Indemnitee, on any theory of
liability, (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Company of a reasonably detailed invoice therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that the Company may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Company without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Participants
(to the extent provided in paragraph (e) of this Section), the Arrangers, the
Syndication Agents, the Documentation Agents, the Bookrunners and the Related
Parties of the Administrative Agent, the Arrangers, the Syndication Agents, the
Documentation Agents, the Bookrunners, the Issuing Banks and the Lenders
(including any Affiliate of the Issuing Bank that issues any Letter of Credit))
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans or other amounts at the time owing to it) other than
to a Defaulting Lender, to any natural person or to the Company or any of its
Affiliates; provided that (i) except in the case of an assignment to a Lender,
the Administrative Agent (and in the case of an assignment of all or a portion
of a Revolving Commitment or any Lender’s obligations in respect of its LC
Exposure, each Issuing Bank) and, except (A) in the case of an assignment to a
Lender, an Affiliate of a Lender or a Related Fund of any Lender or (B) if an
Event of Default shall have occurred and be continuing, the Company, must give
their prior written consent to such assignment (provided, that (x) no such
consent shall be unreasonably withheld or delayed and (y) the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof), (ii) unless an Event of Default has occurred
and is continuing, except in the case of an assignment to a Lender, an Affiliate
of a Lender or a Related Fund of any Lender or an assignment of the entire
remaining amount of the assigning Lender’s Commitments and outstanding Loans,
the amount of the Commitments and outstanding Loans of the assigning Lender
subject to each such assignment (determined as of the date the

 

75



--------------------------------------------------------------------------------

Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Company and the Administrative Agent otherwise consent, (iii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 and (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). At the
time of any assignment, the assignee shall provide to the Company the
documentation described in Section 2.16(f). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and, as to entries relating to it, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

76



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of the Company, the Administrative Agent
or any Issuing Bank, sell participations to one or more banks or other entities
other than a Defaulting Lender (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that (A) such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement and (B) such Participant shall be bound by the
provisions of Section 9.12 as if such Participant were a Lender; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (vi) of the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.08 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.16 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 2.16(e) as though it were a Lender. A Participant shall
receive all information delivered under or in connection with this Agreement
directly from the Lender from which it shall have purchased its participation,
and the Company shall not have any obligation to furnish any such information
directly to any Participant.

 

77



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or, in the case of a Lender that is an investment fund, to the
trustee under the indenture to which such fund is a party, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein or in any other Loan Document or in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16, 9.03 and 9.12 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof; provided, however, that the
provisions of Section 9.12 shall expire two years after the later of (i) the
repayment of the Loans and the expiration or termination of the Letters of
Credit and the Commitments and (ii) the termination of this Agreement.

Section 9.06. Counterparts; Integration; Effectiveness. (a) This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered into in connection with the
credit facilities established hereunder and any commitment advices submitted in
connection therewith (but do not supersede any other provisions of any such
commitment letter or any fee letter entered into in connection with the credit
facilities established hereunder). Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be

 

78



--------------------------------------------------------------------------------

binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic communication shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
against any of and all the obligations of the Company now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Company hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan in the City of New York and of the
United States District Court of the Southern District of New York, and any
appellate

 

79



--------------------------------------------------------------------------------

court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Company or
its properties in the courts of any jurisdiction.

(c) The Company hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. The Administrative Agent, each Issuing Bank and
each Lender agrees to maintain the confidentiality of the Information (as

 

80



--------------------------------------------------------------------------------

defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, members, partners, officers, employees and agents,
including accountants, legal counsel and other advisors, to Related Funds’
directors and officers and to any direct or indirect contractual counterparty in
swap agreements (it being understood that each Person to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including (i) any self-regulatory authority, such
as the National Association of Insurance Commissioners and (ii) in connection
with a pledge or assignment permitted under Section 9.04(g)), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) to the extent required or
advisable in the judgment of counsel in connection with any suit, action or
proceeding relating to the enforcement of rights of the Administrative Agent or
the Lenders against the Company under this Agreement or any other Loan Document,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section of which the Administrative Agent or such Lender is aware or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Company other
than as a result of a breach of this Section of which the Administrative Agent
or such Lender is aware. For the purposes of this Section, “Information” means
all information received from the Company relating to the Company or its
business, other than (A) any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company other than as a result of a breach of this
Section of which the Administrative Agent or such Lender is aware and
(B) information pertaining to this Agreement routinely provided by arrangers of
credit facilities to data service providers, including league table providers,
that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.13. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Company in respect of any sum due to any party hereto
or any holder of the obligations owing hereunder (the “Applicable Creditor”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt

 

81



--------------------------------------------------------------------------------

by the Applicable Creditor of any sum adjudged to be so due in the Judgment
Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Company agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Company contained in this Section 9.13 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

Section 9.14. Release of Subsidiary Guarantors. Notwithstanding any contrary
provision herein or in any other Loan Document, if the Company shall request the
release under the Subsidiary Guarantee Agreement of any Subsidiary to be sold or
otherwise disposed of (including through the sale or disposition of any
Subsidiary owning any such Subsidiary) to a Person other than the Company or a
Subsidiary in a transaction permitted under the terms of this Agreement and
shall deliver to the Administrative Agent a certificate to the effect that such
sale or other disposition will comply with the terms of this Agreement, the
Administrative Agent, if satisfied that the applicable certificate is correct,
shall, without the consent of any Lender, execute and deliver all such
instruments, releases or other agreements, and take all such further actions, as
shall be necessary to effectuate the release of such Subsidiary at the time of
or at any time after the completion of such sale or other disposition.

Section 9.15. USA PATRIOT Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the USA PATRIOT
Act.

Section 9.16. No Fiduciary Relationship. The Company agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company and its Affiliates, on the one hand, and
the Administrative Agent, the Lenders, the Issuing Banks and their Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

Section 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

 

82



--------------------------------------------------------------------------------

(b) The Company and each Lender acknowledges that, if information furnished by
the Company pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), (i) the
Administrative Agent shall post any information that the Company has indicated
as containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Company has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent shall post such information
solely on that portion of the Platform as is designated for Private Side Lender
Representatives. The Company agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Company that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by the
Company without liability or responsibility for the independent verification
thereof.

Section 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of any EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signatures follow]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WATERS CORPORATION,

 

By:

     

            /s/ John Lynch

   

Name:  John Lynch

   

Title:   Vice President – Treasurer, Investor Relations

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and as an
Issuing Bank,   By:      

        /s/ D. Scott Farquhar

   

Name:  D. Scott Farquhar

   

Title:   Executive Director

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: Bank of America, N.A.     By:    

            /s/ Linda Alto

   

Name:  Linda Alto

   

Title:   Senior Vice President

  *By:  

 

 

    Name:     Title:

 

 

*  For Lenders requiring a second signature line.

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: HSBC Bank USA, N.A.     By:    

            /s/ Elizabeth Peck

   

Name:  Elizabeth Peck

   

Title:   Director

  *By:  

 

 

    Name:     Title:

 

* For Lenders requiring a second signature line.

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: Citizens Bank, N.A.     By:    

            /s/ Kathryn Hinderhofer

   

Name:  Kathryn Hinderhofer

   

Title:   Officer

  *By:  

 

 

    Name:     Title:

 

 

* For Lenders requiring a second signature line.

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: The Bank of Tokyo-Mitsubishi, UFJ, LTD.     By:    

            /s/ Jaime Johnson

   

Name:  Jaime Johnson

   

Title:   Director

  *By:  

 

 

    Name:     Title:

 

 

* For Lenders requiring a second signature line.

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: U.S. Bank National Association     By:                 /s/ Joseph M.
Schnorr     Name: Joseph M. Schnorr     Title: Senior Vice President

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: TD Bank, N.A.     By:                   /s/ Matt Waszmer     Name: Matt
Waszmer     Title: Senior Vice President

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: DNB Capital, LLC     By:    

            /s/ Christian Rynning

   

Name:  Christian Rynning

   

Title:   First Vice President

  *By:  

 

            /s/ Thomas Tangen

   

Name:  Thomas Tangen

   

Title:   Senior Vice President,

        Head of Healthcare

 

 

* For Lenders requiring a second signature line.

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: Barclays Bank, PLC     By:    

            /s/ Nyagaka Ongeri

   

Name:  Nyagaka Ongeri

   

Title:   Managing Director

      Executed in New York

  *By:  

 

 

    Name:     Title:

 

 

* For Lenders requiring a second signature line.

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

   

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

LENDER: Keybank National Association   By:    

            /s/ Marc Evans

    Name: Marc Evans     Title:   Vice President

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

   

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

LENDER: Suntrust Bank   By:    

            /s/ Carlos Cruz

    Name: Carlos Cruz     Title:   Vice President

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

   

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

LENDER: The Huntington National Bank   By:    

            /s/ Jared Shaner

    Name: Jared Shaner     Title:   Vice President

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

   

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

LENDER: Branch Banking and Trust Company   By:    

            /s/ Jeff Skalka

    Name: Jeff Skalka     Title:   Vice President

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

   

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

LENDER: PNC Bank, National Association   By:    

            /s/ Michael Richards

    Name: Michael Richards    

Title:   Sr. Vice President,

            Managing Director

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

   

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

LENDER: The Bank of New York Mellon   By:    

            /s/ Thomas J. Tarasovich, Jr.

    Name: Thomas J. Tarasovich, Jr.     Title:   Vice President

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: The Governor and Company of the Bank of Ireland     By:    

            /s/ Conor Linehan

   

Name:  Conor Linehan

   

Title:   Authorized Signatory

  *By:  

 

            /s/ Dorothy Halligan

   

Name:  Dorothy Halligan

   

Title:   Authorized Signatory

 

 

* For Lenders requiring a second signature line.

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: The Northern Trust Company     By:    

            /s/ Eric Siebert

   

Name:  Eric Siebert

   

Title:   SVP

  *By:  

 

 

    Name:     Title:

 

 

* For Lenders requiring a second signature line.

[Signature Page to Waters Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT

 

LENDER: Webster Bank, N.A.     By:    

            /s/ Raymond C. Hoefling

   

Name:  Raymond C. Hoefling

   

Title:   Senior Vice President

  *By:  

 

 

    Name:     Title:

 

 

* For Lenders requiring a second signature line.

[Signature Page to Waters Corporation Credit Agreement]